Principal Variable Annuity (Flexible Variable Annuity) Issued by Principal Life Insurance Company (the Company) This prospectus is dated May 1, 2011. The Company no longer offers this Contract. This Prospectus is only for the use of the current Contract owners. The individual deferred annuity contract (Contract) described in this prospectus is funded with the Principal Life Insurance Company Separate Account B (Separate Account), dollar cost averaging fixed accounts (DCA Plus Accounts) and a Fixed Account. The DCA Plus Accounts and the Fixed Account are a part of the General Account of the Company. The assets of the Separate Account Divisions (divisions) are invested in the following underlying mutual funds: American Century Variable Portfolios, Inc. Principal Variable Contracts Funds, Inc.  Principal Variable Contracts Funds, Inc.  · Income & Growth Fund  Class I Class 1 Class 1 · Mid Cap Value Fund  Class II · Asset Allocation Account · Principal LifeTime 2030 Account · Ultra Fund  Class I · Balanced Account · Principal LifeTime 2040 Account · Value Fund  Class II · Bond & Mortgage Securities Account · Principal LifeTime 2050 Account Fidelity Variable Insurance Products · Diversified International Account · Principal LifeTime Strategic Income Account · Contrafund ® Portfolio  Service Class · Equity Income Account · Real Estate Securities Account · Equity-Income Portfolio  Service Class 2 · Government & High Quality Bond Account · Short-Term Income Account · Growth Portfolio  Service Class · International Emerging Markets Account · SmallCap Blend Account Invesco Variable Insurance Funds  Series I · LargeCap Blend Account II · SmallCap Growth Account II · Capital Appreciation Fund · LargeCap Growth Account · SmallCap Value Account I · Capital Development Fund · LargeCap Growth Account I · Strategic Asset Management Balanced · Core Equity Fund · LargeCap S&P 500 Index Account · Strategic Asset Management Conservative · Global Health Care Fund · LargeCap Value Account Balanced · Small Cap Equity Fund · MidCap Blend Account · Strategic Asset Management Conservative · Technology Fund · Money Market Account Growth Janus Aspen Series  Service Shares · Principal LifeTime 2010 Account · Strategic Asset Management Flexible Income · Enterprise Portfolio · Principal LifeTime 2020 Account · Strategic Asset Management Strategic Growth Van Eck VIP Global Insurance Trust  S Class · Global Hard Assets Fund (1) This underlying mutual fund is a fund of funds and expenses may be higher due to the tiered level of expenses. This prospectus provides information about the Contract and the Separate Account that you, as owner, should know before investing. It should be read and retained for future reference. Additional information about the Contract is included in the Statement of Additional Information (SAI), dated May 1, 2011, which has been filed with the Securities and Exchange Commission (the SEC). The SAI is a part of this prospectus. The table of contents of the SAI is at the end of this prospectus. You may obtain a free copy of the SAI by writing or calling: Principal Flexible Variable Annuity Principal Financial Group P. O. Box 9382 Des Moines, Iowa 50306-9382 Telephone: 1-800-852-4450 An investment in the Contract is not a deposit or obligation of any bank and is not insured or guaranteed by any bank, the Federal Deposit Insurance Corporation or any other government agency. The Contract offered by this prospectus may not be available in all states. This prospectus is not an offer to sell, or solicitation of an offer to buy, the Contract in states in which the offer or solicitation may not be lawfully made. No person is authorized to give any information or to make any representation in connection with this Contract other than those contained in this prospectus. The Contract is available with or without the Purchase Payment Credit Rider. This rider applies credits to the accumulated value for purchase payments made in contract year one. The amount of the credit may be more than offset by the additional charges associated with it (higher surrender charges, a longer surrender charge period and increased annual expenses). A Contract without this rider will cost less. You should review your own circumstances to determine whether this rider is suitable for you. To assist you in making that determination, we have highlighted in grey boxes those portions of this prospectus pertaining to the rider. NOTE: We recapture the purchase payment credit if you return the Contract during the examination offer period. You take the risk that the recaptured amount may exceed the then current value of the credit(s). This risk occurs when your investment options have experienced negative investment performance (i.e., have lost value) since the credit was applied. In that situation, you would be worse off than if you had not purchased the credit option. These securities have not been approved or disapproved by the SEC or any state securities commission nor has the SEC or any state securities commission passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. This prospectus is valid only when accompanied by the current prospectuses for the underlying mutual funds. These prospectuses should be kept for future reference. TABLE OF CONTENTS GLOSSARY 5 SUMMARY OF EXPENSE INFORMATION 7 SUMMARY 10 Investment Limitations 10 Transfers 10 Surrenders 10 Charges and Deductions 11 Annuity Benefits Payments 11 Death Benefit 11 Examination Period (free look) 11 FLEXIBLE VARIABLE ANNUITY 12 THE COMPANY 12 THE SEPARATE ACCOUNT 12 THE UNDERLYING MUTUAL FUNDS 12 THE CONTRACT 14 To Buy a Contract 14 Purchase Payments 14 Right to Examine the Contract (free look) 14 Purchase Payment Credit Rider 15 The Accumulation Period 17 Automatic Portfolio Rebalancing (APR) 19 Telephone and Internet Services 19 Surrenders 20 Death Benefit 22 The Annuity Benefit Payment Period 25 CHARGES AND DEDUCTIONS 27 Annual Fee 27 Mortality and Expense Risks Charge 27 Charges for Optional Riders 28 Purchase Payment Credit Rider 28 Annual Enhanced Death Benefit Rider 28 Transaction Fee 28 Premium Taxes 28 Surrender Charge 28 Free Surrender Privilege 29 Special Provisions for Group or Sponsored Arrangements 30 FIXED ACCOUNT AND DCA PLUS ACCOUNTS 31 Fixed Account 31 Fixed Account Accumulated Value 31 Fixed Account Transfers, Total and Partial Surrenders 32 Dollar Cost Averaging Plus Program (DCA Plus Program) 32 GENERAL PROVISIONS 33 The Contract 33 Delay of Payments 33 Misstatement of Age or Gender 34 Assignment 34 Change of Owner or Annuitant 34 Beneficiary 34 Contract Termination 34 Reinstatement 34 Reports 35 RIGHTS RESERVED BY THE COMPANY 35 Frequent Trading and Market-Timing (Abusive Trading Practices) 36 DISTRIBUTION OF THE CONTRACT 36 PERFORMANCE CALCULATION 37 FEDERAL TAX MATTERS 37 Non-Qualified Contracts 37 Required Distributions for Non-Qualified Contracts 38 IRA, SEP and SIMPLE-IRA 38 Rollover IRAs 39 Withholding 40 MUTUAL FUND DIVERSIFICATION 40 STATE REGULATION 40 GENERAL INFORMATION 40 FINANCIAL STATEMENTS 42 TABLE OF SEPARATE ACCOUNT DIVISIONS 43 TABLE OF CONTENTS OF THE STATEMENT OF ADDITIONAL INFORMATION 51 APPENDIX A - PRINCIPAL VARIABLE ANNUTIY EXCHANGE OFFER 52 CONDENSED FINANCIAL INFORMATION 56 GLOSSARY accumulated value  an amount equal to the DCA Plus Account(s) accumulated value plus the Fixed Account accumulated value plus the Separate Account accumulated value. anniversary  the same date and month of each year following the contract date. annuitant  the person, including any joint annuitant, on whose life the annuity benefit payment is based. This person may or may not be the owner. annuitization date  the date the owners accumulated value is applied, under an annuity benefit payment option, to make income payments. (Referred to in the Contract as Retirement Date.) contract date  the date that the Contract is issued and which is used to determine contract years. contract year  the one-year period beginning on the contract date and ending one day before the contract anniversary and any subsequent one-year period beginning on a contract anniversary (for example, if the contract date is June 5, 2004, the first contract year ends on June 4, 2005, and the first contract anniversary falls on June 5, 2005). data page  that portion of the Contract which contains the following: owner and annuitant data (names, gender, annuitant age); the contract issue date; maximum annuitization date; contract charges and limits; benefits; and a summary of any optional benefits chosen by the contract owner. Dollar Cost Averaging Plus (DCA Plus) Account  an account which earns guaranteed interest for a specific amount of time. (Referred to in the Contract as Fixed DCA Account.) Dollar Cost Averaging Plus (DCA Plus) Accumulated value  the amount of your accumulated value which is in the DCA Plus Account(s). Dollar Cost Averaging Plus (DCA Plus) Program  a program through which purchase payments are transferred from a DCA Plus Account to the divisions and/or the Fixed Account over a specified period of time. (Referred to in the Contract as Fixed DCA Account.) Fixed Account  an account which earns guaranteed interest. Fixed Account accumulated value  the amount of your accumulated value which is in the Fixed Account. Investment Options  the DCA Plus Accounts, Fixed Account and Separate Account divisions. joint annuitant  one of the annuitants on whose life the annuity benefit payment is based. Any reference to the death of the annuitant means the death of the first annuitant to die. joint owner  an owner who has an undivided interest with right of survivorship in this Contract with another owner. Any reference to the death of the owner means the death of the first owner to die. non-qualified contract  a Contract which does not qualify for favorable tax treatment as a Qualified Plan, Individual Retirement Annuity, Roth IRA, SEP IRA, Simple-IRA or Tax Sheltered Annuity. notice  any form of communication received by us, at the home office, either in writing or another form approved by us in advance. Your notices may be mailed to us at: Principal Life Insurance Company P.O. Box 9382 Des Moines, Iowa 50306-9382 owner  the person, including joint owner, who owns all the rights and privileges of this Contract. purchase payments  the gross amount you contributed to the Contract. qualified plans  retirement plans which receive favorable tax treatment under Section 401 or 403(a) of the Internal Revenue Code. Separate Account division (division(s))  a part of the Separate Account which invests in shares of a mutual fund. (Referred to in the marketing materials as sub-accounts.) Separate Account division accumulated value  the amount of your accumulated value in all divisions. surrender charge  the charge deducted upon certain partial surrenders or a total surrender(s) of the Contract before the annuitization date. surrender value  accumulated value less any applicable surrender charge, annual fee, transaction fee and any premium or other taxes. transfer  moving all or a portion of your accumulated value to or among one investment option or another. Simultaneous transfers are considered to be one transfer for purposes of calculating the transfer fee, if any. underlying mutual fund  a registered open-end investment company, or a series or portfolio thereof, in which a division invests. unit  the accounting measure used to calculate the value of a division prior to the annuitization date. unit value  a measure used to determine the value of an investment in a division. valuation date  each day the New York Stock Exchange (NYSE) is open. valuation period  the period of time from one determination of the value of a unit of a division to the next. Each valuation period begins at the close of normal trading on the NYSE, generally 4:00 p.m. E.T. (3:00 p.m. C.T.) on each valuation date and ends at the close of normal trading of the NYSE on the next valuation date. we, our, us  Principal Life Insurance Company. We are also referred to throughout this prospectus as the Company. you, your  the owner of this Contract, including any joint owner. SUMMARY OF EXPENSE INFORMATION The tables below describe the fees and expenses that you will pay when buying, owning and surrendering the Contract. The expenses for a Contract with the Premium Payment Credit Rider are higher than the expenses for the Contract without the Premium Payment Credit Rider. The following table describes the fees and expenses that you will pay at the time that you buy the Contract, surrender the Contract or transfer cash value between investment options. Contract owner transaction expenses Sales charge imposed on purchase payments (as a percentage of purchase payments) · none Maximum surrender charge (as a percentage of amount surrendered) · 6% Maximum surrender charge for Contracts with the Purchase Payment Credit Rider (as a percentage of amount surrendered) · 8% Transaction Fee for each unscheduled partial surrender · guaranteed maximum · The lesser of $25 or 2% of each unscheduled partial surrender after the 12th in a contract year · current · zero Transaction Fee (3) for each unscheduled transfer · guaranteed maximum · The lesser of $30 or 2% of each unscheduled transfer after the first in a contract year · current · zero State Premium Taxes (vary by state) · guaranteed maximum · 35% of premiums paid · current · zero (1) Surrender charge without the Purchase Payment Credit Rider (as a percentage of amounts surrendered): Table of surrender charges without the Purchase Payment Credit Rider Surrender charge applied to all Number of completed contract years since each purchase purchase payments received in payment was made that contract year 0 (year of purchase payment) 6% 1 6% 2 6% 3 5% 4 4% 5 3% 6 2% 7 and later 0% (2) Surrender charge with the Purchase Payment Credit Rider (as a percentage of amounts surrendered): Table of surrender charges with the Purchase Payment Credit Rider Number of completed contract years Surrender charge applied to all since each purchase payment purchase payments received in was made that contract year 0 (year of purchase payment) 8% 1 8% 2 8% 3 8% 4 7% 5 6% 6 5% 7 4% 8 3% 9 and later 0% Please note that in addition to the fees shown, the Separate Account and or sponsors of the underlying mutual funds may adopt requirements pursuant to rules and or regulations adopted by federal and or state regulators which require us to collect additional transfer fees and or impose restrictions on transfers. The following table describes the fees and expenses that you will pay periodically during the time that you own the Contract, not including underlying mutual fund fees and expenses. Periodic Expenses Annual Fee (waived for Contracts with accumulated value of $30,000 or more) the lesser of $30 or 2% of the accumulated value Separate Account Annual Expenses (as a percentage of average separate account accumulated value) · guaranteed maximum Mortality and Expense Risks Charge 1.25% Administration Charge 0.15% Total Separate Account Annual Expense 1.40% · current Mortality and Expense Risks Charge 1.25% Administration Charge 0.00% Total Separate Account Annual Expense 1.25% Optional Riders Annual Enhanced Death Benefit rider · guaranteed maximum · 0.05% of average quarterly accumulated value · current · 0.05% of average quarterly accumulated value Purchase Payment Credit rider · guaranteed maximum · an annual charge of 0.60% of accumulated value in the divisions deducted daily · current · an annual charge of 0.60% of accumulated value in the divisions deducted daily This table shows the minimum and maximum total operating expenses, charged by the underlying mutual funds, that you may pay periodically during the time that you own the contract. More detail concerning the fees and expenses of each underlying mutual fund is contained in its prospectus. Minimum and Maximum Annual Underlying Mutual Fund Operating Expenses as of December 31, 2010 Minimum Maximum Total annual underlying mutual fund operating expenses (expenses that are deducted from underlying mutual fund assets, including 0.27% 2.25% management fees, distribution and or service (12b-1) fees and other expenses) The annual fees and expenses charged by each underlying mutual fund are shown in each funds current prospectus. Example The example is intended to help you compare the cost of investing in the contract with the cost of investing in other variable annuity contracts. These costs include contract owner transaction expenses, contract fees, separate account annual expenses, and underlying mutual fund fees and expenses. Although your actual costs may be higher or lower, based on these assumptions, your costs would be as shown below. Contract with Purchase Payment Credit Rider. This example reflects the maximum charges imposed if you were to purchase the Contract with the Purchase Payment Credit Rider. This example reflects the maximum and minimum annual underlying mutual fund operating expenses as of December 31, 2010 (without voluntary waiver of fees by the underlying funds, if any). This example assumes: · a $10,000 investment in the Contract for the time periods indicated; · a 5% return each year; · an annual contract fee of $30 (expressed as a percentage of the average accumulated value); and · the Purchase Payment Credit Rider was added to the Contract at issue and the Premium Payment Credit Rider surrender charge schedule is applied. Because the purchase payment credit can not be added to the accumulated value in these examples, the Purchase Payment Credit Rider charges included below are not representative of the actual costs. If you surrender your contract If you fully annuitize your at the end of the applicable If you do not contract at the end of the time period surrender your contract applicable time period 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. Maximum Total Underlying Mutual Fund Operating Expenses (2.25%) 1,068 1,780 2,416 3,466 335 1,021 1,729 3,466 335 1,021 1,729 3,466 Minimum Total Underlying Mutual Fund Operating Expenses (0.27%) 967 1,481 1,888 2,398 225 694 1,188 2,398 225 694 1,188 2,398 SUMMARY This prospectus describes an individual flexible premium variable annuity offered by the Company. The Contract is designed to provide individuals with retirement benefits, including: · Individual Retirement Annuities (IRAs), Simplified Employee Pension plans (SEPs) and Savings Incentive Match Plan for Employees (SIMPLE) IRAs adopted according to Section 408 of the Internal Revenue Code (see FEDERAL TAX MATTERS  IRA, SEP and SIMPLE  IRA and Rollover IRAs) ; and · non-qualified retirement programs. The Contract does not provide any additional tax deferral if you purchase it to fund an IRA or other investment vehicle that already provides tax deferral. This is a brief summary of the Contracts features. More detailed information follows later in this prospectus. Investment Limitations · The initial purchase payment must be $2,500 or more for non-qualified retirement programs. · The initial purchase payment must be $1,000 for all other contracts. · Each subsequent purchase payment must be at least $100. · If you are a member of a retirement plan covering three or more persons and purchase payments are made through an automatic investment program, then the initial and subsequent purchase payments for the Contract must average at least $100 and not be less than $50. You may allocate your net purchase payments to the investment options. · A complete list of the divisions may be found in the TABLE OF SEPARATE ACCOUNT DIVISIONS. Each division invests in shares of an underlying mutual fund. More detailed information about the underlying mutual funds may be found in the current prospectus for each underlying mutual fund. · The investment options also include the Fixed Account and the DCA Plus Accounts. Transfers (See Division Transfers and Fixed Account Transfers, Total and Partial Surrenders for additional restrictions.) This section does not apply to transfers under the DCA Plus Program (see Scheduled DCA Plus Transfers and Unscheduled DCA Plus Transfers ). During the accumulation period: · a dollar amount or percentage of transfer must be specified; · a transfer may occur on a scheduled or unscheduled basis; · transfers to the Fixed Account are not permitted if a transfer has been made from the Fixed Account to a division within six months; and · transfers into DCA Plus Accounts are not permitted. During the annuity benefit payment period, transfers are not permitted (no transfers once annuity payments have begun). Surrenders (See Surrenders and Fixed Account Transfers, Total and Partial Surrenders and DCA Plus Surrenders) During the accumulation period: · a dollar amount must be specified; · surrendered amounts may be subject to a surrender charge: · for Contracts without the Purchase Payment Credit Rider, the maximum surrender charge is 6% of the amount surrendered. · for Contracts with the Purchase Payment Credit Rider, the maximum surrender charge is 8% of the amount surrendered. · total surrenders may be subject to an annual Contract fee; · during a contract year, partial surrenders less than the Contracts earnings or 10% of purchase payments are not subject to a surrender charge; and · withdrawals before age 59 ½ may involve an income tax penalty (see FEDERAL TAX MATTERS ). Principal Variable Annuity Exchange Offer (exchange offer) This exchange offer was made available effective January 4, 2010. Owners of an eligible Principal Variable Annuity contract may elect to exchange their Principal Variable Annuity contract (old contract) for a new Principal Investment Plus Variable Annuity contract ("new contract") subject to the exchange offer terms and conditions. To determine if it is in your best interest to participate in the exchange offer, we recommend that you consult with your tax advisor and financial professional before electing to participate in the exchange offer. You are eligible to participate in the exchange offer when: · your old contract is not subject to any surrender charges; and · the exchange offer is available in your state. Currently, there is no closing date for the exchange offer. We reserve the right, however, to modify the exchange offer commencement date and to modify or terminate the exchange offer upon reasonable written notice to you. See Appendix A for further details about the exchange offer. Charges and Deductions · There is no sales charge imposed on purchase payments. · A contingent deferred surrender charge is imposed on certain total or partial surrenders. · An annual mortality and expense risks charge equal to 1.25% of amounts in the Separate Account divisions is imposed daily. · Optional riders are available at an additional charge (see CHARGES AND DEDUCTIONS ). · The Daily Separate Account administration charge is currently 0% but we reserve the right to assess a charge not to exceed 0.15% of Separate Account division value(s) annually. · Contracts with an accumulated value of less than $30,000 are subject to an annual fee of the lesser of $30 or 2% of the accumulated value. Currently we do not charge the annual fee if your accumulated value is $30,000 or more. If you own more than one Variable Annuity Contract with us, then all the Contracts you own or jointly own may be aggregated on each Contracts anniversary, to determine if the $30,000 minimum has been met and whether that contract will be charged. · Certain states and local governments impose a premium tax. The Company reserves the right to deduct the amount of the tax from purchase payments or accumulated value. Annuity Benefit Payments · You may choose from several fixed annuity benefit payment options which start on your selected annuitization date. · Annuity benefit payments are made to the owner (or beneficiary depending on the annuity benefit payment option selected). You should carefully consider the tax implications of each annuity benefit payment option (see Annuity Benefit Payment Options and FEDERAL TAX MATTERS ). · Your Contract refers to annuity benefit payments as retirement benefit payments. Death Benefit · If the annuitant or owner dies before the annuitization date, then a death benefit is payable to the beneficiary of the Contract. · The death benefit may be paid as either a single payment or under an annuity benefit payment option (see Death Benefit ). · If the annuitant dies on or after the annuitization date, then the beneficiary will receive only any continuing annuity benefit payments which may be provided by the annuity benefit payment option in effect. Examination Period (free look) · You may return the Contract during the examination period which is generally 10 days from the date you receive the Contract. The examination period may be longer in certain states. · We return all purchase payments if required by state law. Otherwise, we return accumulated value · We retain the full amount of any purchase payment credit. FLEXIBLE VARIABLE ANNUITY The Flexible Variable Annuity is significantly different from a fixed annuity. As the owner of a variable annuity, you assume the risk of investment gain or loss (as to amounts in the divisions) rather than the insurance company. The Separate Account accumulated value under a variable annuity is not guaranteed and varies with the investment performance of the underlying mutual funds. Based on your investment objectives, you direct the allocation of purchase payments and accumulated values. There can be no assurance that your investment objectives will be achieved. THE COMPANY The Company is a stock life insurance company with authority to transact life and annuity business in all states of the United States and the District of Columbia. Our home office is located at: Principal Financial Group, Des Moines, Iowa 50392. We are a wholly owned subsidiary of Principal Financial Services, Inc., which in turn, is a wholly owned direct subsidiary of Principal Financial Group, Inc., a publicly-traded company. On June 24,1879, we were incorporated under Iowa law as a mutual assessment life insurance company named Bankers Life Association. We became a legal reserve life insurance company and changed our name to Bankers Life Company in 1911. In 1986, we changed our name to Principal Mutual Life Insurance Company. In 1998, we became Principal Life Insurance Company, a subsidiary stock life insurance company of Principal Mutual Holding Company, as part of a reorganization into a mutual insurance holding company structure. In 2001, Principal Mutual Holding Company converted to a stock company through a process called demutualization, resulting in our current organizational structure. THE SEPARATE ACCOUNT Principal Life Insurance Company Separate Account B was established under Iowa law on January 12, 1970, and was registered as a unit investment trust with the SEC on July 17, 1970. This registration does not involve SEC supervision of the investments or investment policies of the Separate Account. We do not guarantee the investment results of the Separate Account. There is no assurance that the value of your Contract will equal the total of the payments you make to us. The Separate Account is not affected by the rate of return of our general account or by the investment performance of any of our other assets. Any income, gain, or loss (whether or not realized) from the assets of the Separate Account are credited to or charged against the Separate Account without regard to our other income, gains, or losses. Obligations arising from the Contract, including the promise to make annuity benefit payments, are general corporate obligations of the Company. Assets of the Separate Account attributed to the reserves and other liabilities under the Contract may not be charged with liabilities arising from any of our other businesses. The Separate Account is divided into divisions. The assets of each division invest in a corresponding underlying mutual fund. New divisions may be added and made available. Divisions may also be eliminated from the Separate Account following SEC approval. THE UNDERLYING MUTUAL FUNDS The underlying mutual funds are registered under the Investment Company Act of 1940 as open-end investment management companies. The underlying mutual funds provide the investment vehicles for the Separate Account. Full descriptions of the underlying mutual funds, the investment objectives, policies and restrictions, charges and expenses and other operational information are contained in the accompanying prospectuses (which should be read carefully before investing) and the Statement of Additional Information (SAI). You may request additional copies of these documents without charge from your registered representative or by calling us at 1-800-852-4450. We purchase and sell shares of the underlying mutual fund for the Separate Account at their net asset value. Shares represent interests in the underlying mutual fund available for investment by the Separate Account. Each underlying mutual fund corresponds to one of the divisions. The assets of each division are separate from the others. A divisions performance has no effect on the investment performance of any other division. The underlying mutual funds are NOT available to the general public directly. The underlying mutual funds are available only as investment options in variable life insurance policies or variable annuity contracts issued by life insurance companies and qualified plans. Some of the underlying mutual funds have been established by investment advisers that manage publicly traded mutual funds having similar names and investment objectives. While some of the underlying mutual funds may be similar to, and may in fact be modeled after publicly traded mutual funds, you should understand that the underlying mutual funds are not otherwise directly related to any publicly traded mutual fund. Consequently, the investment performance of any underlying mutual fund may differ substantially from the investment performance of a publicly traded mutual fund. The Table of Separate Account Divisions later in this prospectus contains a brief summary of the investment objectives and a listing of the advisor and, if applicable, sub-advisor for each division. Deletion or Substitution of Divisions We reserve the right, within the law, to make additions, deletions and substitutions for the divisions. We will make no such substitution or deletion without first notifying you and obtaining approval of the appropriate insurance regulatory authorities and the SEC (to the extent required by 1940 Act). If the shares of a division are no longer available for investment or if, in the judgment of our management, investment in a division becomes inappropriate for the purposes of our contract, we may eliminate the shares of a division and substitute shares of another division of the Trust or another open-end registered investment company. Substitution may be made with respect to both existing investments and the investment of future premium payments. If we eliminate divisions, you may change allocation percentages and transfer any value in an affected division to another division(s) without charge. You may exercise this exchange privilege until the later of 60 days after a) the effective date of the additions, deletions and/or substitutions of the change, or b) the date you receive notice of the options available. You may only exercise this right if you have any value in the affected division(s). We also reserve the right to establish additional divisions, each of which would invest in a separate underlying mutual fund with a specified investment objective. Voting Rights We vote shares of the underlying mutual funds owned by the Separate Account according to the instructions of owners. We will notify you of shareholder meetings of the mutual funds underlying the divisions in which you hold units. We will send you proxy materials and instructions for you to provide voting instructions to us. We will arrange for the handling and tallying of proxies received from you and other owners. If you give no voting instructions, we will vote those shares in the same proportion as shares for which we received instructions. We determine the number of fund shares that you may instruct us to vote by allocating one vote for each $100 of accumulated contract value in the division. Fractional votes are allocated for amounts less than $100. We determine the number of underlying fund shares you may instruct us to vote as of the record date established by the mutual fund for its shareholder meeting. In the event that applicable law changes or we are required by regulators to disregard voting instructions, we may decide to vote the shares of the underlying mutual funds in our own right. NOTE: Because there is no required minimum number of votes, a small number of votes can have a disproportionate effect. THE CONTRACT The following descriptions are based on provisions of the Contract offered by this prospectus. You should refer to the actual Contract and the terms and limitations of any qualified plan which is to be funded by the Contract. Qualified plans are subject to several requirements and limitations which may affect the terms of any particular Contract or the advisability of taking certain action permitted by the Contract. To Buy a Contract If you want to buy a Contract, you must submit an application and make an initial purchase payment. If you are buying the Contract to fund a SIMPLE-IRA or SEP, an initial purchase payment is not required at the time you send in the application. If the application is complete and the Contract applied for is suitable, the Contract is issued. If the completed application is received in proper order, the initial purchase payment is credited within two valuation days after the later of receipt of the application or receipt of the initial purchase payment at our home office. If the initial purchase payment is not credited within five valuation days, it is refunded unless we have received your permission to retain the purchase payment until we receive the information necessary to issue the Contract. The date the Contract is issued is the contract date. The contract date is the date used to determine contract years, regardless of when the Contract is delivered. Tax-qualified retirement arrangements, such as IRAs, SEPs, and SIMPLE-IRAs, are tax-deferred. You derive no additional benefit from the tax deferral feature of the annuity. Consequently, an annuity should be used to fund an IRA, or other tax qualified retirement arrangement to benefit from the annuitys features other than tax deferral. These features may include guaranteed lifetime income, death benefits without surrender charges, guaranteed caps on fees, and the ability to transfer among investment options without sales or withdrawal charges. Purchase Payments · The initial purchase payment must be at least $2,500 for non-qualified retirement programs. · All other initial purchase payments must be at least $1,000. · If you are making purchase payments through a payroll deduction plan or through a bank account (or similar financial institution) under an automated investment program, then your initial and subsequent purchase payments must be at least $100. · All purchase payments are subject to a surrender charge period that begins in the contract year each purchase payment is received. · Payments may be made via personal or financial institution check (for example, a bank or cashiers check). We reserve the right to refuse any payment that we feel presents a fraud or money laundering risk. Examples of the types of payments we will not accept are cash, money orders, starter checks, travelers checks, credit card checks, and foreign checks. · Subsequent purchase payments must be at least $100 and can be made until the annuitization date. · If you are a member of a retirement plan covering three or more persons, then the initial and subsequent purchase payments for the Contract must average at least $100 and cannot be less than $50. · The total of all purchase payments may not be greater than $2,000,000 without our prior approval. · In New Jersey after the first contract year, purchase payments cannot exceed $100,000 per contract year. Right to Examine the Contract (free look) It is important to us that you are satisfied with the purchase of your Contract. Under state law, you have the right to return the Contract for any reason during the examination offer period (a free look). The examination offer period is the later of 10 days after the Contract is delivered to you, or such later date as specified by applicable state law. Although we currently allocate your initial purchase payments to the investment options you have selected, we reserve the right to allocate initial purchase payments to the Money Market Division during the examination offer period. In addition, we are required to allocate initial purchase payments to the Money Market Division if the contract is issued in California and the owner is age 60 or older. After the examination offer period expires, your accumulated value will be converted into units of the divisions according to your allocation instructions. The units allocated will be based on the unit value next determined for each division. If you properly exercise your free look, we will rescind the Contract and we will pay you a refund of your current accumulated value plus any premium tax charge deducted, less any applicable federal and state income tax withholding and depending on the state in which the Contract was issued, any applicable fees and charges. The amount returned to you may be higher or lower than the purchase payment(s) applied during the examination offer period. Some states require us to return to you the amount of your purchase payment(s); if so, we will return the greater of your purchase payments or your current accumulated value plus any premium tax charge deducted, less any applicable federal and state income tax withholding and depending upon the state in which the Contract was issued, any applicable fees and charges. NOTE: Please note that we recapture the purchase payment credit if you decide to return the Contract during the examination offer period. We recover the full amount of the purchase payment credit and you could receive less than your initial purchase payment. If you are purchasing this Contract to fund an IRA, SIMPLE-IRA, or SEP-IRA and you return it on or before the seventh day of the examination offer period, we will return the greater of: · the total purchase payment(s) made; or · your accumulated value plus any premium tax charge deducted, less any applicable federal and state income tax withholding and depending upon the state in which the Contract was issued, any applicable fees and charges. You may obtain more specific information regarding the free look from your registered representative or by calling us at 1-800-852-4450 Purchase Payment Credit Rider The Purchase Payment Credit Rider applies credits to the accumulated value for purchase payments made in contract year one. This rider may not be available in all states and may be subject to additional restrictions. Some rider provisions may vary from state to state. We may withdraw or prospectively restrict the availability of this rider at any time. For information regarding availability of this rider, you may contact your registered representative or call us at 1- 800-852-4450. This rider can only be elected at the time the Contract is issued. Once this rider is elected, it cannot be terminated. If you elect this rider, the following provisions apply to the Contract: · We will apply a credit of 5% of the purchase payment to your accumulated value for each purchase payment received during your first contract year on the date each purchase payment is applied to the Contract. For example, if you make a purchase payment of $10,000 in your first contract year, a credit amount of $500 will be added to your accumulated value (5% x $10,000). · No credit(s) are applied to your accumulated value for purchase payments made after the first contract year. · The credit is allocated among the investment options according to your then current purchase payment allocations. · If you decide to return your Contract during the examination offer period, we recapture the credit(s) from your investment options according to your surrender allocation percentages (if surrender allocation percentages are not specified, we use your purchase payment allocation percentages). The amount we recapture could be more than the current value of the credit(s). If the investment options have experienced negative investment performance you bear the loss for the difference between the original value of the credit(s) (the amount recaptured) and the current (lower) value of the credit(s). · Credits are considered earnings under the Contract, not purchase payments. · All purchase payments are subject to the 9-year surrender charge table (see CHARGES AND DEDUCTIONS  Surrender Charge). · The Purchase Payment Credit Rider can not be cancelled and the associated 9-year surrender charge period cannot be changed. · You can not participate in the DCA Plus Program. If you elect the Purchase Payment Credit Rider, your unit values will be lower than if you did not elect the rider. The difference reflects the annual charge for the Purchase Payment Credit Rider. In order to stop assessing the annual charge for the Purchase Payment Credit Rider, there will be a one time adjustment to the number of units in each division at the completion of the eighth contract year. The unit value used to calculate your accumulated value will increase at that time to reflect there is no longer an annual charge for the Purchase Payment Credit Rider. Therefore, to maintain your accumulated value, the number of units in each division will decrease. The following example is provided to assist you in understanding the one time adjustment at the completion of the eighth contract year. Sample Division Number of Units in Unit Value Sample Division Accumulated Value Prior to the one time adjustment 25.560446 1,611.0709110 $ 41,179.69 After the one time adjustment 26.659024 1,544.6811189 $ 41,179.69 You should carefully examine the Purchase Payment Credit Rider to decide if this rider is suitable for you as there are circumstances under which you would be worse off for having received the credit. In making this determination, you should consider the following factors: · the length of time you plan to own your Contract (this rider increases the amount and duration of the surrender charges, see CHARGES AND DEDUCTIONS  Surrender Charge); · the amount and timing of your purchase payment(s). Any purchase payments made after the first contract year will be assessed higher Separate Account charges although no credit is applied to those purchase payments; and · the higher Separate Account charges have a negative impact on investment performance. The charges used to recoup our cost for the purchase payment credit(s) include the surrender charge and the Purchase Payment Credit Rider charge. The current charge for the rider is 0.60% of the average daily net assets of the annuitization date. The following tables demonstrate hypothetical surrender values for Contracts with and without this rider but do not show the impact of partial surrenders. The tables are based on: · a $25,000 initial purchase payment and no additional purchase payments; · the deduction of total Separate Account annual expenses: · Contracts with the Purchase Payment Credit Rider: · 2.00% annually for the first eight contract years · 1.40% annually after the first eight contract years · Contracts without the Purchase Payment Credit Rider: · 1.40% annually for all contract years. · the deduction of the arithmetic average of the underlying mutual fund expenses as of December 31, 2010; · 0%, 5% and 10% annual rates of return before charges; and · payment of the $30 annual contract fee (while the Contracts value is less than $30,000). 0% Annual Return 5% Annual Return 10% Annual Return Surrender Surrender Surrender Value without Value without Value with Surrender Value Surrender Value Purchase Surrender Value with Purchase Purchase without Purchase with Purchase Contract Payment Credit Purchase Payment Payment Payment Payment Payment Year Rider Credit Rider Credit Rider Credit Rider Credit Rider Credit Rider 1 $ 23,095.65 $ 23,636.80 $ 24,270.65 $ 24,844.30 $ 25,445.65 $ 26,099.78 2 $ 22,553.71 $ 22,943.84 $ 24,908.44 $ 25,349.28 $ 27,468.79 $ 28,112.02 3 $ 22,023.91 $ 22,270.56 $ 25,563.84 $ 25,896.93 $ 29,717.08 $ 30,268.37 4 $ 21,708.16 $ 21,616.39 $ 26,502.48 $ 26,469.80 $ 32,389.86 $ 32,579.13 5 $ 21,393.23 $ 21,181.67 $ 27,488.74 $ 27,305.05 $ 35,250.67 $ 35,305.36 6 $ 21,079.23 $ 20,751.57 $ 28,495.34 $ 28,152.95 $ 38,314.11 $ 38,208.92 7 $ 20,766.25 $ 20,326.15 $ 29,552.82 $ 29,043.77 $ 41,595.90 $ 41,302.50 8 $ 20,635.74 $ 19,905.46 $ 30,882.60 $ 29,948.44 $ 45,362.99 $ 44,599.72 9 $ 20,143.72 $ 19,609.62 $ 31,735.29 $ 31,052.94 $ 48,883.65 $ 48,388.74 10 $ 19,662.72 $ 19,657.89 $ 32,611.52 $ 32,681.05 $ 52,677.54 $ 52,952.44 15 $ 17,414.49 $ 17,410.18 $ 37,369.23 $ 37,448.89 $ 76,548.19 $ 76,947.65 20 $ 15,406.93 $ 15,403.08 $ 42,821.04 $ 42,912.32 $111,235.74 $111,816.22 The higher the rate of return, the more advantageous the Purchase Payment Credit Rider becomes. However, Contracts with the Purchase Payment Credit Rider are subject to both a greater surrender charge and a longer surrender charge period than Contracts issued without the Purchase Payment Credit Rider. If you surrender your Contract with the Purchase Payment Credit Rider while subject to a surrender charge, your surrender value may be less than the surrender value of a Contract without the Purchase Payment Credit Rider. The Accumulation Period The Value of Your Contract The value of your Contract is the total of the Separate Account accumulated value plus the DCA Plus Account(s) accumulated value plus the Fixed Account accumulated value. The DCA Plus Accounts and Fixed Account are described in the section titled FIXED ACCOUNT AND DCA PLUS ACCOUNTS. There is no guaranteed minimum Separate Account accumulated value. Its value reflects the investment experience of the divisions that you choose. It also reflects your purchase payments, partial surrenders, surrender charges and the Contract expenses deducted from the Separate Account. The Separate Account accumulated value changes from day to day. To the extent the accumulated value is allocated to the Separate Account, you bear the investment risk. At the end of any valuation period, your Contracts value in a division is: · the number of units you have in a division multiplied by · the value of a unit in the division. The number of units is the total of units purchased by allocations to the division from: · your initial purchase payment; · subsequent purchase payments; · purchase payment credits; and · transfers from another division, a DCA Plus Account or the Fixed Account. minus units sold: · for partial surrenders from the division; · as part of a transfer to another division or the Fixed Account; and · to pay contract charges and fees. Unit values are calculated each valuation date at the close of normal trading of the NYSE. To calculate the unit value of a division, the unit value from the previous valuation date is multiplied by the divisions net investment factor for the current valuation period. The number of units does not change due to a change in unit value. The net investment factor measures the performance of each division. The net investment factor for a valuation period is [(a) plus (b) divided by (c)] minus d where: a the share price (net asset value) of the underlying mutual fund at the end of the valuation period; b the per share amount of any dividend* (or other distribution) made by the mutual fund during the valuation period; c the share price (net asset value) of the underlying mutual fund at the end of the previous valuation period; and d the total Separate Account annual expenses. * When an investment owned by an underlying mutual fund pays a dividend, the dividend increases the net asset value of a share of the underlying mutual fund as of the date the dividend is recorded. As the net asset value of a share of an underlying mutual fund increases, the unit value of the corresponding division also reflects an increase. Payment of a dividend under these circumstances does not increase the number of units you own in the division. The Separate Account charges are calculated by dividing the annual amount of the charge by 365 and multiplying by the number of days in the valuation period. Purchase Payments · On your application, you direct how your purchase payments will be allocated to the Investment Options. · Allocations may be in percentages. · Percentages must be in whole numbers and total 100%. · Subsequent purchase payments are allocated according to your future purchase payment allocation instructions. · Changes to the allocation instructions are made without charge. · A change is effective on the next valuation period after we receive your new instructions. · You can change the current allocations and future allocation instructions by: · mailing your instructions to us; · calling us at 1-800-852-4450 (if telephone privileges apply); · faxing your instructions to us at 1-866-894-2087; or · visiting www.principal.com. · Changes to purchase payment allocations do not automatically result in the transfer of any existing investment option accumulated values. You must provide specific instructions to transfer existing accumulated values. · Purchase payments are credited on the basis of unit value next determined after we receive a purchase payment. · If no purchase payments are made during two consecutive calendar years and the accumulated value is less than $2,000, we reserve the right to terminate the Contract (see GENERAL INFORMATION  Reservation of Rights ). Division Transfers · You may request an unscheduled transfer or set up a scheduled transfer by: · mailing your instructions to us; · calling us at 1-800-852-4450 (if telephone privileges apply); · faxing your instructions to us at 1-866-894-2087; or · visiting www.principal.com. · You must specify the dollar amount or percentage to transfer from each division. · The minimum amount is the lesser of $100 or the value of your division. · In states where allowed, we reserve the right to reject transfer instructions from someone providing them for multiple Contracts for which he or she is not the owner. You may not make a transfer to the Fixed Account if: · a transfer has been made from the Fixed Account to a division within six months; or · following the transfer, the Fixed Account value would be greater than $1,000,000 (without our prior approval). Unscheduled Transfers · You may make unscheduled division transfers from one division to another division or to the Fixed Account by: · mailing your instructions to us; · calling us at 1-800-852-4450 (if telephone privileges apply); · faxing your instructions to us at 1-866-894-2087; or · visiting www.principal.com. · Transfers are not permitted into DCA Plus Accounts. · The transfer is made, and values determined, as of the end of the valuation period in which we receive your request. · We reserve the right to impose a fee of the lesser of $30 or 2% of each unscheduled transfer after the first unscheduled transfer in a contract year. Limitations on Unscheduled Transfers. We reserve the right to reject excessive exchanges or purchases if the trade would disrupt the management of the Separate Account, any division of the Separate Account or any underlying mutual fund. In addition, we may suspend or modify transfer privileges in our sole discretion at any time to prevent market timing efforts that could disadvantage other owners. These modifications could include, but not be limited to: · requiring a minimum time period between each transfer; · imposing a transfer fee; · limiting the dollar amount that an owner may transfer at any one time; or · not accepting transfer requests from someone providing requests for multiple Contracts for which he or she is not the owner. Scheduled Transfers (Dollar Cost Averaging) · You may elect to have transfers made on a scheduled basis. · There is no charge for scheduled transfers and no charge for participating in the scheduled transfer program. · You must specify the dollar amount of the transfer. · You select the transfer date (other than the 29th, 30th or 31st) and the transfer period (monthly, quarterly, semi- annually or annually). · If the selected date is not a valuation date, the transfer is completed on the next valuation date. · Transfers are not permitted into DCA Plus Accounts. · If you want to stop a scheduled transfer, then you must provide us notice prior to the date of the scheduled transfer. · Transfers continue until your value in the division is zero or we receive notice to stop them. · We reserve the right to limit the number of divisions from which simultaneous transfers are made. In no event will it ever be less than two. Scheduled transfers are designed to reduce the risks that result from market fluctuations. They do this by spreading out the allocation of your purchase payments to investment options over a longer period of time. This allows you to reduce the risk of investing most of your purchase payments at a time when market prices are high. The results of this strategy depend on market trends and are not guaranteed. Example: Month Amount Invested Share Price Shares Purchased January $100 $ 25.00 4 February $100 $ 20.00 5 March $100 $ 20.00 5 April $100 $ 10.00 10 May $100 $ 25.00 4 June $ 20.00 5 Total $600 $120.00 33 In the example above, the average share price is $20.00 (total of share prices ($120.00) divided by number of purchases (6)). The average share cost is $18.18 (amount invested ($600.00) divided by number of shares purchased (33)). Automatic Portfolio Rebalancing (APR) · APR allows you to maintain a specific percentage of your Separate Account accumulated value in specified divisions over time. · You may elect APR at any time. · APR is not available for values in the Fixed Account or the DCA Plus Accounts. · APR is not available if you have arranged scheduled transfers from the same division. · APR will not begin until the examination period has expired. · There is no charge for APR transfers. · APR can be done on the frequency you specify: · quarterly (on a calendar year or contract year basis); or · semi-annually or annually (on a contract year basis). · You may rebalance by: · mailing your instructions to us, · calling us at 1-800-852-4450 (if telephone privileges apply); · faxing your instructions to us at 1-866-894-2087; or · visiting www.principal.com . Divisions are rebalanced at the end of the valuation period during which we receive your request. Example: You elect APR to maintain your Separate Account accumulated value with 50% in the LargeCap Value Division and 50% in the Bond & Mortgage Securities Division. At the end of the specified period, 60% of the values accumulated value is in the LargeCap Value Division, with the remaining 40% in the Bond & Mortgage Securities Division. By rebalancing, units from the LargeCap Value Division are sold and applied to the Bond & Mortgage Securities Division so that 50% of the Separate Account accumulated value is once again in each Division. Telephone and Internet Services If you elect telephone services or you elect internet services and satisfy our internet service requirements (which are designed to ensure compliance with federal UETA and E-SIGN laws), instructions for the following transactions may be given to us via the telephone or internet: · make purchase payment allocation changes; · set up Dollar Cost Averaging (DCA) scheduled transfers; · make transfers; and · make changes to APR. Neither the Company nor the Separate Account is responsible for the authenticity of telephone service or internet transaction requests. We reserve the right to refuse telephone service or internet transaction requests. You are liable for a loss resulting from a fraudulent telephone or internet order that we reasonably believe is genuine. We follow procedures in an attempt to assure genuine telephone service or internet transactions. If these procedures are not followed, we may be liable for loss caused by unauthorized or fraudulent transactions. The procedures may include recording telephone service transactions, requesting personal identification (name, address, security phrase, password, daytime telephone number, social security number and/or birth date) and sending written confirmation to your address of record. Instructions received via our telephone services and/or the internet are binding on both owners if the Contract is jointly owned. If the Contract is owned by a business entity or a trust, an authorized individual (with the proper password) may use telephone and/or internet services. Instructions provided by the authorized individual are binding on the owner. We reserve the right to modify or terminate telephone service or internet transaction procedures at any time. Whenever reasonably feasible, we will provide you with prior notice if we modify or terminate telephone service or internet services. In some instances, it may not be reasonably feasible to provide prior notice if we modify or terminate telephone service or internet transaction procedures; however, any modification or termination will apply to all Contract owners in a non-discriminatory fashion. Telephone Services Telephone services are available to you. Telephone services may be declined on the application or at any later date by providing us with written notice. You may also elect telephone authorization for your registered representative by providing us written notice. If you elect telephone privileges, instructions · may be given by calling us at 1-800-852-4450 while we are open for business (generally, between 8 a.m. and 5 p.m. Eastern Time on any day that the NYSE is open). · are effective the day they are received if we receive the instructions in good order before the close of normal trading of the NYSE (generally 4:00 p.m. Eastern Time). · are effective the next valuation day if we receive the instructions when we are not open for business and/or after the NYSE closes its normal trading. Internet Internet services are available to you if you register for a secure login on the Principal Financial Group web site, www.principal.com. You may also elect internet authorization for your registered representative by providing us written notice. If you register for internet privileges, instructions · are effective the day they are received if we receive the instructions in good order before the close of normal trading of the NYSE (generally 4:00 p.m. Eastern Time). · are effective the next valuation day if we receive the instructions when we are not open for business and/or after the NYSE closes its normal trading. Surrenders You may surrender your Contract by providing us notice. Surrenders result in the redemption of units and your receipt of the value of the redeemed units minus any applicable fees and surrender charges. The values are determined as of the end of the valuation period in which we receive your request. Surrenders from the Separate Account are generally paid within seven days of the effective date of the request for surrender (or earlier if required by law). However, certain delays in payment are permitted (see Delay of Payments ). Surrenders before age 59 ½ may involve an income tax penalty (see FEDERAL TAX MATTERS ). You may specify surrender allocation percentages with each partial surrender request. If you dont provide us with specific percentages, we will use your purchase payment allocation percentages for the partial surrender. Surrenders may be subject to a surrender charge (see Surrender Charge ). Surrender requests may be sent to us at: Principal Life Insurance Company P O Box 9382 Des Moines, Iowa 50306-9382 Total Surrender · You may surrender the Contract at any time before the annuitization date. · You receive the cash surrender value at the end of the valuation period during which we receive your surrender request. · The cash surrender value is your accumulated value minus any applicable surrender charges and fee(s) (contract fee and or prorated share of the charge(s) for optional rider(s)). · The written consent of all collateral assignees and irrevocable beneficiaries must be obtained prior to surrender. · We reserve the right to require you to return the Contract. Unscheduled Partial Surrender · Prior to the annuitization date and during the lifetime of the Annuitant, you may surrender a portion of your accumulated value by sending us a written request. · You must specify the dollar amount of the surrender (which must be at least $100). · The unscheduled partial surrender is effective at the end of the unscheduled partial valuation period during which we receive your written request for the unscheduled partial surrender. · The unscheduled partial surrender is deducted from your Investment Options according to the surrender allocation percentages you specify. · If surrender allocation percentages are not specified, we use your purchase payment allocation percentages. · We surrender units from your investment options to equal the dollar amount of the unscheduled partial surrender request plus any applicable surrender charge and fee. · The accumulated value after the unscheduled partial surrender must be equal to or greater than $5,000 (we reserve the right to change the minimum remaining accumulated value but it will not be greater than $10,000). Scheduled Partial Surrender · You may elect scheduled partial surrenders from any of the investment options on a scheduled basis by sending us written notice. · Your accumulated value must be at least $5,000 when the scheduled partial surrenders begin. · You may specify monthly, quarterly, semi-annually or annually and choose a surrender date (other than the 29th, 30th or 31st). · If the selected date is not a valuation date, the scheduled partial surrender is completed on the next valuation date. · We surrender units from your investment options to equal the dollar amount of the scheduled partial surrender request plus any applicable surrender charge. · The scheduled partial surrenders continue until your value in the division is zero or we receive written notice to stop the scheduled partial surrenders. Death Benefit The following table illustrates the various situations and the resulting death benefit payment if you die before the annuitization date. If you die and . And . Then . You are the sole owner Your spouse is not The beneficiary(ies) receives the death benefit under named as a primary the Contract. beneficiary If a beneficiary dies before you, on your death we will make equal payments to the surviving beneficiaries unless you provided us with other written instructions. If no beneficiary(ies) survives you, the death benefit is paid to your estate in a single payment. Upon your death, only your beneficiary(ies) right to the death benefit will continue; all other rights and benefits under the Contract will terminate. You are the sole owner Your spouse is named Your spouse may either as a primary a. elect to continue the Contract; or beneficiary b. receive the death benefit under the Contract. All other beneficiaries receive the death benefit under the Contract. If a beneficiary dies before you, on your death we will make equal payments to the surviving beneficiaries unless you provided us with other written instructions. If no beneficiary(ies) survives you, the death benefit is paid to your estate in a single payment. Unless your spouse elects to continue the Contract, only your spouses and any other beneficiary(ies) right to the death benefit will continue; all other rights and benefits under the Contract will terminate. You are a joint owner The surviving joint The surviving owner receives the death benefit under owner is not your the Contract. spouse Upon your death, only the surviving owners right to the death benefit will continue; all other rights and benefits under the Contract will terminate. You are a joint owner The surviving joint Your spouse may either owner is your spouse a. elect to continue the Contract; or b. receive the death benefit under the Contract. Unless the surviving spouse owner elects to continue the Contract, upon your death, only your spouses right to the death benefit will continue; all other rights and benefits under the rider and the Contract will terminate. If . And . Then . The annuitant dies The owner is not a The beneficiary(ies) receives the death benefit under natural person the Contract. If a beneficiary dies before the annuitant, on the annuitants death we will make equal payments to the surviving beneficiaries unless the owner provided us with other written instructions. If no beneficiary(ies) survives the annuitant, the death benefit is paid to the owner. Upon the annuitants death, only the beneficiary(ies) right to the death benefit will continue; all other rights and benefits under the Contract will terminate. Before the annuitization date, you may give us written instructions for payment under a death benefit option. If we do not receive your instructions, the death benefit is paid according to instructions from the beneficiary(ies). The beneficiary(ies) may elect to apply the death benefit under an annuity benefit payment option or receive the death benefit as a single payment. Generally, unless the beneficiary(ies) elects otherwise, we pay the death benefit in a single payment, subject to proof of your death. No surrender charge applies when a death benefit is paid. Standard Death Benefit  for Contracts issued prior to November 23, 2003 (and all contracts issued in Louisiana, Oregon, and South Carolina) The amount of the standard death benefit is the greatest of a, b or c, where: a the accumulated value on the date we receive proof of death and all required documents; b the total of purchase payments minus any partial surrenders (and any applicable fees and surrender charges) made prior to the date we receive proof of death and all required documents; and c the highest accumulated value on any contract anniversary that is wholly divisible by seven (for example, contract anniversaries 7, 14, 21, 28, etc.) plus any purchase payments since that contract anniversary and minus any partial surrenders (and any applicable surrender charges and fees) made after that contract anniversary. Standard Death Benefit - for Contracts issued on or after November 23, 2003 (except contracts issued in Louisiana, Oregon, and South Carolina) The amount of the standard death benefit is the greatest of a, b or c, where: a the accumulated value on the date we receive proof of death and all required documents; b is the total of purchase payments minus an adjustment* for each partial surrender (and any applicable fees and surrender charges) made prior to the date we receive proof of death and all required documents; and c is the highest accumulated value on any contract anniversary that is wholly divisible by seven (for example, contract anniversaries 7, 14, 21, 28, etc.) plus any purchase payments since that contract anniversary and minus an adjustment* for each partial surrender (and any applicable fees and surrender charges) made after that contract anniversary. * The adjustment for each partial surrender is equal to ((i) divided by (ii)) multiplied by the amounts determined in (b) or (c) above immediately prior to the partial surrender, where: · (i) is the amount of the partial surrender (and any applicable fees and surrender charges); and · (ii) is the accumulated value immediately before the partial surrender. Annual Enhanced Death Benefit Rider This is an optional death benefit rider. The rider provides you with the greater of the annual enhanced death benefit or the standard death benefit. The rider can only be purchased at the time the Contract is issued. Once the rider is terminated, it cannot be reinstated (except in Florida). The rider charge is discussed in the section CHARGES AND DEDUCTIONS  Charges for Optional Riders. For Contracts issued prior to November 23, 2003 and all contracts issued in New Jersey and Washington Prior to the annuitization date and prior to the lock-in date (the later of five years after the rider effective date or the contract anniversary following the original owners or original annuitants 75th birthday), the annual enhanced death benefit is the greatest of (a) or (b) or (c) where: · (a) is the standard death benefit; · (b) is the annual increasing death benefit, based on purchase payments (accumulated at 5% annually) minus any partial surrender (and any applicable fees and charges) (accumulated at 5% annually) until the lock-in date; or · (c) is the highest accumulated value on any prior contract anniversary, plus purchase payments and minus the amount of each partial surrender (and any applicable fees and charges) made after that contract anniversary and prior to the lock-in date. NOTE: For Contracts issued in New York prior to November 23, 2003, the annual enhanced death benefit is the greater of (a) or (c). Lock-in Feature - At the later of five years after the rider effective date or the contract anniversary following the original owners or original annuitants 75th birthday (the lock-in date), the death benefit amount is locked- in. After the lock-in date, the death benefit increases by purchase payments (subject to applicable restrictions) made after the lock-in date and decreases by the amount of each partial surrender (and any applicable fees and surrender charges) made after the lock-in date. After the lock-in date, once the standard death benefit equals the annual enhanced death benefit, the annual enhanced death benefit and any associated charges terminate. The standard death benefit then applies. For Contracts issued on or after November 23, 2003 (except for contracts issued in New Jersey and Washington) Prior to the annuitization date and prior to the lock-in date (the later of five years after the rider effective date or the contract anniversary following the original owners or original annuitants 75th birthday), the annual enhanced death benefit is the greatest of (a) or (b) or (c) where: · (a) is the standard death benefit; · (b) is the annual increasing death benefit, based on purchase payments (accumulated at 5% annually) minus the proportionate withdrawal amount* of each partial surrender (and any applicable fees and surrender charges) (accumulated at 5% annually) until the lock-in date; or · (c) is the highest accumulated value on any prior contract anniversary, plus purchase payments and minus the proportionate withdrawal amount* of each partial surrender (and any applicable fees and surrender charges) made after that contract anniversary and prior to the lock-in date. NOTE: For Contracts issued in New York on or after November 23, 2003, the annual enhanced death benefit is the greater of (a) or (c). * The proportionate withdrawal amount is equal to ((i) divided by (ii)) multiplied by the amounts determined in (b) or (c) above immediately prior to the partial surrender, where: (i) is the amount of the partial surrender (and any applicable fees and surrender charges); and (ii) is the accumulated value immediately before the partial surrender. Lock-In Feature - At the later of five years after the rider effective date or the contract anniversary following the original owners or original annuitants 75th birthday (the lock-in date), the death benefit amount is locked-in. After the lock-in date, the death benefit increases by purchase payments (subject to applicable restrictions) made after the lock-in date and decreases by the adjusted proportionate withdrawal amount of each partial surrender (and any applicable fees and surrender charges). After the lock-in date, once the standard death benefit equals the annual enhanced death benefit, the annual enhanced death benefit and any associated charge terminate. The standard death benefit then applies. Payment of Death Benefit The death benefit is usually paid within five business days of our receiving all documents (including proof of death) that we require to process the claim. Payment is made according to benefit instructions provided by you. Some states require this payment to be made in less than five business days. Under certain circumstances, this payment may be delayed (see Delay of Payments ). We pay interest (as required by state law) on the death benefit from the date we receive all required documents until payment is made or until the death benefit is applied under an annuity benefit payment option. NOTE: Proof of death includes: a certified copy of a death certificate; a certified copy of a court order; a written statement by a medical doctor; or other proof satisfactory to us. The accumulated value remains invested in the divisions until the valuation period during which we receive the required documents. If more than one beneficiary is named, each beneficiarys portion of the death benefit remains invested in the divisions until the valuation period during which we receive the required documents for that beneficiary. After payment of all of the death benefit, the Contract is terminated. The Annuity Benefit Payment Period Annuitization Date You may specify an annuitization date in your application. You may change the annuitization date with our prior approval. The request must be in writing. You may not select an annuitization date later than the maximum annuitization date found on the data pages. If you do not specify an annuitization date, the annuitization date is the maximum annuitization date shown on the data pages. You may annuitize your Contract at any time by electing to receive payments under an annuity benefit payment option. If the accumulated value on the annuitization date is less than $2,000.00 or if the amount applied under an annuity benefit payment option is less than the minimum requirement, we may pay out the entire amount in a single payment. The contract would then be canceled. You may select when you want the annuity benefit payments to begin (within the period that begins the business day following our receipt of your instruction and ends one year after our receipt of your instructions). Once annuity benefit payments begin under the annuity benefit payment option you choose, the option may not be changed. In addition, once annuity benefit payments begin, you may not surrender or otherwise liquidate or commute any of your accumulated value that has been annuitized. Depending on the type of annuity benefit payment option selected, annuity benefit payments that are initiated either before or after the annuitization date may be subject to penalty taxes (see FEDERAL TAX MATTERS ). You should consider this carefully when you select or change the annuity benefit payment commencement date. Annuity Benefit Payment Options We offer fixed annuity benefit payments only. No surrender charge is imposed on any portion of your accumulated value that has been annuitized. You may choose from several fixed annuity benefit payment options. Annuity benefit payments will be made on the frequency you choose. You may elect to have your annuity benefit payments made on a monthly, quarterly, semiannual or annual basis. The dollar amount of the annuity benefit payments is specified for the entire payment period according to the annuity benefit payment option selected. There is no right to take a total surrender after the annuitization date. The amount of the fixed annuity benefit payment depends on: · the amount of accumulated value applied to the annuity benefit payment option; · the annuity benefit payment option selected; and · the age and gender of the annuitant and joint annuitant, if any (unless the Fixed Period Income benefit payment option is selected). Annuity benefit payments are determined in accordance with annuity tables and other provisions contained in the Contract. The annuity benefit payments tables contained in this Contract are based on the 1983 Table A Mortality Table. These tables are guaranteed for the life of the Contract. The amount of the initial annuity benefit payment is determined by applying the accumulated value as of the date of the application to the annuity table for the annuitants annuity option, gender, and age. Annuity benefit payments generally are higher for male annuitants than for female annuitants with an otherwise identical Contract. This is because statistically females have longer life expectancies than males. In certain states, this difference may not be taken into consideration in fixing the annuity benefit payment amount. Additionally, Contracts with no gender distinctions are made available for certain employer-sponsored plans because, under most such plans, gender discrimination is prohibited by law. You may select an annuity benefit payment option by written request only. Your selection of an annuity benefit payment option may not be changed after annuity benefit payments begin. You may change your selection of an annuity benefit payment option (for which no annuity benefit payments have been made) by sending us a written request prior to the annuitization date. We must receive your written request on or before the annuitization date. If you fail to elect an annuity benefit payment option, we will automatically apply: · for Contracts with one annuitant  Life Income with annuity benefit payments guaranteed for a period of 10 years. · for Contracts with joint annuitants  Joint and Full Survivor Life Income with annuity benefit payments guaranteed for a period of 10 years. The available annuity benefit payment options include: · Fixed Period Income - Level payments are made for a fixed period. You may select a range from 5 to 30 years (state variations may apply). If the annuitant dies before the selected period expires, payments continue to you or the person(s) you designate until the end of the period. Payments stop after all guaranteed payments are made. · Life Income - Level payments are made during the annuitants lifetime only. NOTE: There is no death benefit value remaining or further payments when the annuitant dies. If you defer the first payment date, it is possible that you would receive no payments if the annuitant dies before the first payment date. · Life Income with Period Certain - Level payments continue during the annuitants lifetime with a guaranteed payment period of 5 to 30 years. If the annuitant dies before all of the guaranteed payments have been made, the guaranteed payments continue to you or the person(s) you designate until the end of the guaranteed payment period. · Joint and Survivor - Payments continue as long as either the annuitant or the joint annuitant is alive. You may also choose an option that lowers the amount of income after the death of a joint annuitant. It is possible that you would only receive one payment under this option if both annuitants die before the second payment is due. If you defer the first payment date, it is possible that you would receive no payments if both annuitants die before the first payment date. NOTE: There is no death benefit value remaining or future payments after both annuitants have died. · Joint and Survivor with Period Certain - Payments continue as long as either the annuitant or the joint annuitant is alive with a guaranteed payment period of 5 to 30 years. You may choose an option that lowers the amount of income after the death of a joint annuitant. If both annuitants die before all guaranteed payments have been made, the guaranteed payments continue to you or the person(s) you designate until the end of the guaranteed payment period. · Joint and Two-thirds Survivor Life Income - Payments continue as long as either the annuitant or the joint annuitant is alive. If either the annuitant or joint annuitant dies, payments continue to the survivor at two-thirds the original amount. Payments stop when both the annuitant and joint annuitant have died. It is possible that only one payment is made under this option if both annuitants die before the second payment is due. If you defer the first payment date, it is possible that you would receive no payments if both annuitants die before the first payment date. NOTE: There is no death benefit value remaining or future payments after both annuitants have died. Other annuity benefit payment options may be available. Supplementary Contract When you annuitize your Contracts accumulated value, we issue a supplementary fixed annuity contract that provides an annuity benefit payment based on the amount you have annuitized and the annuity benefit payment option that you have selected. The date of the first annuity benefit payment under the supplementary contract is the effective date of that supplementary contract unless you select a date for the first annuity benefit payment that is later than the supplementary contract effective date. The first annuity benefit payment must be made within one year of the supplementary contract effective date. Tax Considerations Regarding Annuity Benefit Payment Options If you own one or more tax qualified annuity contracts, you may avoid tax penalties if payments from at least one of your tax qualified contracts begin no later than April 1 following the calendar year in which you turn age 70 ½. The required minimum distribution payment must be in equal (or substantially equal) amounts over your life or over the joint lives of you and your designated beneficiary. These required minimum distribution payments must be made at least once a year. Tax penalties may apply at your death on certain excess accumulations. You should confer with your tax advisor about any potential tax penalties before you select an annuity benefit payment option or take other distributions from the Contract. Additional rules apply to distributions under non-qualified contracts (see Required Distributions for Non-Qualified Contracts). Death of Annuitant (during the annuity benefit payment period) If the annuitant dies during the annuity benefit payment period, remaining annuity benefit payments are made to the owner throughout the guarantee period, if any, or for the life of any joint annuitant, if any. If the owner is the annuitant, remaining annuity benefit payments are made to the contingent owner. In all cases the person entitled to receive payments also receives any rights and privileges under the annuity benefit payment option. CHARGES AND DEDUCTIONS Certain charges are deducted under the Contract. If the charge is not sufficient to cover our costs, we bear the loss. If the benefit is more than our costs, the excess is profit to the Company. Other than the Annual Fee and Premium Taxes (which we do not expect to generate a profit), we expect a profit from the fees and charges listed below. In addition to the charges under the Contract, there are also deductions from and expenses paid out of the assets of the underlying mutual funds which are described in the underlying mutual funds prospectuses. Annual Fee Contracts with an accumulated value of less than $30,000 are subject to an annual Contract fee of the lesser of $30 or 2% of the accumulated value. Currently, we do not charge the annual fee if your accumulated value is $30,000 or more. If you own more than one variable annuity contract with us, all the Contracts you own or jointly own are aggregated, on each Contracts anniversary, to determine if the $30,000 minimum has been met and whether that Contract will be charged. The fee is deducted from the investment option that has the greatest value. The fee is deducted on each Contract anniversary and upon total surrender of the Contract. The fee assists in covering administration costs, primarily costs to establish and maintain the records which relate to the Contract. Mortality and Expense Risks Charge We assess each division with a daily charge for mortality and expense risks. The annual rate of the charge is 1.25% of the average daily net assets of the Separate Account. We agree not to increase this charge for the duration of the Contract. This charge is assessed only prior to the annuitization date. This charge is assessed daily when the value of a unit is calculated. We have a mortality risk in that we guarantee payment of a death benefit in a single payment or under an annuity benefit payment option. No surrender charge is imposed on a death benefit payment which gives us an additional mortality risk. The expense risk that we assume is that the actual expenses incurred in issuing and administering the Contract exceed the Contract limits on administrative charges. If the mortality and expense risks charge is not enough to cover the costs, we bear the loss. If the amount of mortality and expense risks charge deducted is more than our costs, the excess is profit to the Company. Separate Administration Charge Currently we do not impose a separate account administration charge. However, we reserve the right to assess each division with a daily separate account administration charge not to exceed the annual rate of 0.15% of the average daily net assets of the Separate Account division. This charge would only be imposed before the annuitization date. Separate Account administration includes issuing the Contract, clerical, record keeping and bookkeeping services, keeping the required financial and accounting records, communicating with owners, and making regulatory filings. Charges for Optional Riders Subject to certain conditions, you may add one or more of the following optional riders to your Contract. Detailed information concerning the optional riders may be obtained from your registered representative or by calling us at 1- 800-852-4450. Purchase Payment Credit Rider. The current annual charge for the rider is 0.60% of the average daily net assets of the Separate Account divisions. If you elect the Purchase Payment Credit Rider, the rider charge is assessed until completion of your 8th contract year (and only prior to the annuitization date) even if the credit(s) have been recovered. After the 8th Contract anniversary, your Contract accumulated value is moved to units in your chosen divisions that do not include this rider charge. This move of division units will not affect your accumulated value. It will, however, result in a smaller number of division units but those units will have a higher unit value. We will notify you when the division units move because of discontinuation of the rider charge. The rider charge is intended to cover our cost for the credit(s). Annual Enhanced Death Benefit Rider The annual charge for the rider is 0.20% of the accumulated value (0.15% in New York). The charge is equal to 0.05% (0.0375% in New York) of the average accumulated value during the calendar quarter. The charge is deducted through the redemption of units from the accumulated value in the same proportion as the surrender allocation percentages. If the rider is purchased after the beginning of a quarter, the charge is prorated according to the number of days it is in effect during the quarter. Upon termination of the rider or upon death, you will be charged based on the number of days the rider is in effect during the quarter. The rider charge is intended to reimburse us for the cost of the potentially greater death benefit provided by this rider. Transaction Fee We reserve the right to charge a transaction fee of the lesser of $25 or 2% of each unscheduled partial surrender after the 12th unscheduled partial surrender in a contract year. The transaction fee would be deducted from the accumulated value remaining in the investment option(s) from which the amount is surrendered, on a pro rata basis. We also reserve the right to charge a transaction fee of the lesser of $30 or 2% of each unscheduled transfer after the first unscheduled transfer in a contract year. The transfer fee would be deducted from the investment option(s) from which the amount is transferred, on a pro rata basis. Premium Taxes We reserve the right to deduct an amount to cover any premium taxes imposed by states or other jurisdictions. Any deduction is made from either a purchase payment when we receive it, or from the accumulated value when you request a surrender or you request application of the accumulated value under an annuity benefit payment option. Premium taxes range from 0% in most states to as high as 3.50%. Surrender Charge No sales charge is collected or deducted when purchase payments are applied under the Contract. A surrender charge is assessed on certain total or partial surrenders. The amounts we receive from the surrender charge are used to cover some of the expenses of the sale of the Contract (commissions and other promotional or distribution expenses). If the surrender charge collected is not enough to cover the actual costs of distribution, the costs are paid from the Companys General Account assets which includes profit, if any, from the mortality and expense risks charge. The surrender charge for any total or partial surrender is a percentage of the purchase payments surrendered which were received by us during the contract years prior to the surrender. The applicable percentage which is applied to the sum of the purchase payments paid during each contract year is determined by the following tables. The amount of the purchase payment credit, if any, is not included in the sum of the purchase payments made. Surrender Charge without the Purchase Payment Credit Rider (as a percentage of amounts surrendered) Number of completed contract years Surrender charge applied to all since each purchase payment purchase payments received in was made that contract year 0 (year of purchase payment)* 6% 1 6% 2 6% 3 5% 4 4% 5 3% 6 2% 7 and later 0% Surrender Charge with the Purchase Payment Credit Rider (as a percentage of amounts surrendered) Number of completed contract years Surrender charge applied to all since each purchase payment purchase payments received in was made that contract year 0 (year of purchase payment)* 8% 1 8% 2 8% 3 8% 4 7% 5 6% 6 5% 7 4% 8 3% 9 and later 0% * Each purchase payment begins in year 0 for purposes of calculating the percentage applied to that purchase payment. However, purchase payments are added together by contract year for purposes of determining the applicable surrender charge. If your contract year begins April 1 and ends March 31 the following year, then all purchase payments received during that period are considered to have been made in that contract year. For purposes of calculating surrender charges, we assume that surrenders and transfers are made in the following order: · first from purchase payments no longer subject to a surrender charge; · then from the free surrender privilege (first from the earnings, then from the oldest purchase payments (first-in, first- out)) described below; and · then from purchase payments subject to a surrender charge on a first-in, first-out basis. A surrender charge is not imposed in states where it is prohibited, including: · New Jersey  no surrender charge for total surrender on or after the later of the annuitants 64th birthday or 4 years after the contract date. · Washington  no surrender charge for total surrender on or after the later of the annuitants 70th birthday or 10 years after the contract date. NOTE: Partial surrenders may be subject to both the surrender charge and the transaction fee, if any. Free Surrender Privilege The free surrender privilege is an amount normally subject to a surrender charge that may be surrendered without a charge. The free surrender privilege is the greater of: · earnings in the Contract (earnings accumulated value less unsurrendered purchase payments as of the surrender date); or · 10% of the purchase payments, decreased by any partial surrenders since the last contract anniversary. Any amount not taken under the free surrender privilege in a contract year is not added to the amount available under the free surrender privilege for any following contract year(s). Unscheduled partial surrenders of the free surrender privilege may be subject to the transaction fee described above. Waiver of Surrender Charge The surrender charge does not apply to: · amounts applied under an annuity benefit payment option; or · payment of any death benefit, however, the surrender charge does apply to purchase payments made by a surviving spouse after an owners death; or · amounts distributed to satisfy the minimum distribution requirement of Section 401(a)9 of the Internal Revenue Code provided that the amount surrendered does not exceed the minimum distribution amount which would have been calculated based on the value of this Contract alone; or · an amount transferred from a Contract used to fund an IRA to another annuity contract issued by the Company to fund an IRA of the participants spouse when the distribution is made pursuant to a divorce decree. Waiver of Surrender Charge Rider This Waiver of Surrender Charge Rider waives the surrender charge on surrenders made after the first contract anniversary if the original owner or original annuitant has a critical need. This rider is automatically made a part of the Contract at issue. There is no charge for this rider. This rider may not be available in all states or through all broker dealers and may be subject to additional restrictions. Some rider provisions may vary from state to state. We may withdraw or prospectively restrict the availability of this rider at any time. For more information regarding availability or features of this rider, you may contact your registered representative or call us at 1-800-852-4450. Waiver of the surrender charge is available for critical need if the following conditions are met: · the original owner or original annuitant has a critical need (NOTE: A change of ownership will terminate this rider; once terminated the rider may not be reinstated); and · the critical need did not exist before the contract date. · For the purposes of this section, the following definitions apply: · critical need  owners or annuitants confinement to a health care facility, terminal illness diagnosis or total and permanent disability. If the critical need is confinement to a health care facility, the confinement must continue for at least 60 consecutive days after the contract date and the surrender must occur within 90 days of the confinements end. · health care facility  a licensed hospital or inpatient nursing facility providing daily medical treatment and keeping daily medical records for each patient (not primarily providing just residency or retirement care). This does not include a facility primarily providing drug or alcohol treatment, or a facility owned or operated by the owner, annuitant or a member of their immediate families. · terminal illness  sickness or injury that results in the owners or annuitants life expectancy being 12 months or less from the date notice to receive a distribution from the Contract is received by the Company. In Texas and New Jersey, terminal illness is not included in the criteria for critical need. · total and permanent disability  a disability that occurs after the contract date but before the original owner or annuitant reaches age 65 and qualifies to receive social security disability benefits. In New York, a different definition of total and permanent disability applies. In Oregon, total and permanent disability is not included in the criteria for critical need. NOTE: The Waiver of Surrender Charge Rider is not available in Massachusetts. Special Provisions for Group or Sponsored Arrangements Where permitted by state law, Contracts may be purchased under group or sponsored arrangements as well as on an individual basis. Group Arrangement  program under which a trustee, employer or similar entity purchases Contracts covering a group of individuals on a group basis. Sponsored Arrangement  program under which an employer permits group solicitation of its employees or an association permits group solicitation of its members for the purchase of Contracts on an individual basis. The charges and deductions described above may be reduced or eliminated for Contracts issued in connection with group or sponsored arrangements. The rules in effect at the time the application is approved will determine if reductions apply. Reductions may include but are not limited to sales of Contracts without, or with reduced, mortality and expense risks charges, annual fees or surrender charges. Eligibility for and the amount of these reductions are determined by a number of factors, including the number of individuals in the group, the amount of expected purchase payments, total assets under management for the Contract owner, the relationship among the groups members, the purpose for which the Contract is being purchased, the expected persistency of the Contract, and any other circumstances which, in our opinion are rationally related to the expected reduction in expenses. Reductions reflect the reduced sales efforts and administrative costs resulting from these arrangements. We may modify the criteria for and the amount of the reduction in the future. Modifications will not unfairly discriminate against any person, including affected Contract owners and other contract owners with contracts funded by the Separate Account. FIXED ACCOUNT AND DCA PLUS ACCOUNTS This prospectus is intended to serve as a disclosure document only for the Contract as it relates to the Separate Account. It only contains selected information regarding the Fixed Account and DCA Plus Accounts. Assets in the Fixed Account and DCA Plus Accounts are held in the General Account of the Company. The General Account is the assets of the Company other than those allocated to any of the Companys Separate Accounts. Subject to applicable law, the Company has sole discretion over the assets in the General Account. Because of exemptive and exclusionary provisions, interests in the Fixed Account and DCA Plus Accounts are not registered under the Securities Act of 1933 and the General Account is not registered as an investment company under the Investment Company Act of 1940. The Fixed Account and DCA Plus Accounts are not subject to these Acts. The staff of the SEC does not review the prospectus disclosures relating to the Fixed Account or DCA Plus Accounts. However, these disclosures are subject to certain generally applicable provisions of the federal securities laws relating to the accuracy and completeness of statements made in the prospectus. Separate Account expenses are not assessed against any Fixed Account or DCA Plus Account values. More information concerning the Fixed Account and DCA Plus Accounts is available from your registered representative or by calling us at 1-800-852-4450. Fixed Account The Company guarantees that purchase payments allocated and amounts transferred to the Fixed Account earn interest at a guaranteed interest rate. In no event will the guaranteed interest rate be less than 3% compounded annually. Each purchase payment allocated or amount transferred to the Fixed Account earns interest at the guaranteed rate in effect on the date it is received or transferred. This rate applies to each purchase payment or amount transferred through the end of the contract year. Each contract anniversary, we declare a renewal interest rate that applies to the Fixed Account value in existence at that time. This rate applies until the end of the contract year. Interest is earned daily and compounded annually at the end of each contract year. Once credited, the interest is guaranteed and becomes part of the Fixed Account accumulated value from which deductions for fees and charges may be made. Fixed Account Accumulated Value Your Fixed Account accumulated value on any valuation date is equal to: · purchase payments allocated to the Fixed Account; · plus any transfers to the Fixed Account from the Separate Account and DCA Plus Accounts; · plus interest credited to the Fixed Account; · minus any surrenders or applicable surrender charges from the Fixed Account; · minus any transfers to the Separate Account. Fixed Account Transfers, Total and Partial Surrenders Transfers and surrenders from the Fixed Account are subject to certain limitations. In addition, surrenders from the Fixed Account may be subject to a charge (see Surrender Charge ). You may transfer amounts from the Fixed Account to the divisions before the annuitization date and as provided below. The transfer is effective on the valuation date following our receiving your instructions. You may transfer amounts on either a scheduled or unscheduled basis by: · mailing your instructions to us; · calling us at 1-800-852-4450 (if telephone privileges apply); · faxing your instructions to us at 1-866-894-2087; or · visiting www.principal.com You may not make both scheduled and unscheduled Fixed Account transfers in the same contract year. Unscheduled Fixed Account Transfers The minimum transfer amount is $100 (or entire Fixed Account accumulated value if less than $100). Once per contract year, within the 30 days following the contract anniversary date, you can: · transfer an amount not to exceed 25% of your Fixed Account accumulated value; or · transfer up to 100% of your Fixed Account accumulated value if: · your Fixed Account accumulated value is less than $1,000; or · minus (b) is greater than 1% where: · is the weighted average of your Fixed Account interest rates for the preceding contract year; and · is the renewal interest rate for the Fixed Account. We will inform you if the renewal interest rate falls to that level. Scheduled Fixed Account Transfers (Fixed Account Dollar Cost Averaging) You may make scheduled transfers on a monthly basis from the Fixed Account to the Separate Account as follows: · Transfers occur on a date you specify (other than the 29th, 30th or 31st of any month). · If the selected date is not a valuation date, the transfer is completed on the next valuation date. · Scheduled transfers are only available if the Fixed Account accumulated value is $5,000 or more at the time the scheduled transfers begin. · Scheduled monthly transfers of a specified dollar amount will continue until the Fixed Account accumulated value is zero or until you notify us to discontinue the transfers. This specified dollar amount cannot exceed 2% of your Fixed Account accumulated value. · The minimum transfer amount is $100. · If the Fixed Account accumulated value is less than $100 at the time of transfer, then the entire Fixed Account accumulated value will be transferred. · If you stop the transfers, you may not start them again without our prior approval. Dollar Cost Averaging Plus Program (DCA Plus Program) Purchase payments allocated to the DCA Plus Accounts earn a guaranteed interest rate. A portion of your DCA Plus Account accumulated value is periodically transferred (on the 28th of each month) to divisions and/or to the Fixed Account. If the 28th is not a valuation date, then the transfer occurs on the next valuation date. The transfers are allocated according to your DCA Plus allocation instructions. Transfers into a DCA Plus Account are not permitted. If you elect the Purchase Payment Credit rider, you may not participate in the DCA Plus Program. DCA Plus Purchase Payments You may enroll in the DCA Plus program by allocating a minimum purchase payment of $1,000 into a DCA Plus Account and selecting divisions and or the Fixed Account into which transfers will be made. Subsequent purchase payments of at least $1,000 are permitted. You can change your DCA Plus allocation instructions during the transfer period. Automatic portfolio rebalancing does not apply to DCA Plus Accounts. DCA Plus purchase payments receive the fixed rate of return in effect on the date each purchase payment is received by us. The rate of return remains in effect for the remainder of the 6-month or 12-month DCA Plus transfer program. Selecting a DCA Plus Account DCA Plus Accounts are available in either a 6-month transfer program or a 12-month transfer program. The 6-month transfer program and the 12-month transfer program generally will have different credited interest rates. You may enroll in both a 6-month and 12-month DCA Plus program. However, you may only participate in one 6-month and one 12- month DCA Plus program at a time. Under the 6-month transfer program, all purchase payments and accrued interest must be transferred from the DCA Plus Account to the selected divisions and/or Fixed Account in no more than 6 months. Under the 12-month transfer program, all payments and accrued interest must be transferred to the selected divisions and or Fixed Account in no more than 12 months. We will transfer an amount each month which is equal to your DCA Plus Account value divided by the number of months remaining in your transfer program. For example, if four scheduled transfers remain in the six-month transfer program and the DCA Plus Account accumulated value is $4,000, the transfer amount would be $1,000 ($4,000 / 4). Scheduled DCA Plus Transfers Transfers are made from DCA Plus Accounts to divisions and the Fixed Account according to your allocation instructions. The transfers begin after we receive your purchase payment and completed enrollment instructions. Transfers occur on the 28th of the month and continue until your entire DCA Plus Account accumulated value is transferred. Unscheduled DCA Plus Transfers You may make unscheduled transfers from DCA Plus Accounts to divisions and or the Fixed Account. A transfer is made, and values determined, as of the end of the valuation period in which we receive your request. DCA Plus Surrenders You may make scheduled or unscheduled surrenders from DCA Plus Accounts. Purchase payments earn interest according to the corresponding rate until the surrender date. Surrenders are subject to any applicable surrender charge. GENERAL PROVISIONS The Contract The entire Contract is made up of the Contract, amendments, riders and endorsements and data pages. Only our corporate officers can agree to change or waive any provisions of a Contract. Any change or waiver must be in writing and signed by an officer of the Company. Delay of Payments Surrendered amounts are generally disbursed within seven calendar days after we receive your instruction for a surrender in a form acceptable to us. This period may be shorter where required by law. However, payment of any amount upon total or partial surrender, death, annuitization of accumulated value or the transfer to or from a division may be deferred during any period when the right to sell mutual fund shares is suspended as permitted under provisions of the Investment Company Act of 1940 (as amended). The right to sell shares may be suspended during any period when: · trading on the NYSE is restricted as determined by the SEC or when the NYSE is closed for other than weekends and holidays; or · an emergency exists, as determined by the SEC, as a result of which: · disposal by a mutual fund of securities owned by it is not reasonably practicable; · it is not reasonably practicable for a mutual fund to fairly determine the value of its net assets; or · the SEC permits suspension for the protection of security holders. If payments are delayed the transaction will be processed on the first valuation date following the expiration of the permitted delay unless we receive your written instructions to cancel your surrender, annuitization, or transfer. Your written instruction must be received in the home office prior to the expiration of the permitted delay. The transaction will be completed within seven business days. In addition, we reserve the right to defer payment of that portion of your accumulated value that is attributable to a premium payment made by check for a reasonable period of time (not to exceed 15 business days) to allow the check to clear the banking system. Misstatement of Age or Gender If the age or, where applicable, gender of the annuitant has been misstated, we adjust the annuity benefit payment under your Contract to reflect the amount that would have been payable at the correct age and gender. If we make any overpayment because of incorrect information about age or gender, or any error or miscalculation, we deduct the overpayment from the next payment or payments due. Underpayments are added to the next payment. Assignment If your Contract is part of your qualified plan, IRA, SEP, or SIMPLE-IRA, you may not assign ownership. You may assign ownership of your non-qualified Contract. Each assignment is subject to any payments made or action taken by the Company prior to our notification of the assignment. We assume no responsibility for the validity of any assignment. An assignment or pledge of a Contract may have adverse tax consequences. An assignment must be made in writing and filed with us at the home office. The irrevocable beneficiary(ies), if any, must authorize any assignment in writing. Your rights, as well as those of the annuitant and beneficiary, are subject to any assignment on file with us. Any amount paid to an assignee is treated as a partial surrender and is paid in a single payment. The Company may refuse any assignment or transfer at any time on a non-discriminatory basis and may refuse any assignment where it believes such assignment may cause the development of a trading market. Change of Owner or Annuitant If your Contract is part of your qualified plan, IRA, SEP, or SIMPLE-IRA you may not change either the owner or the annuitant. You may change your non-qualified Contract ownership and/or annuitant designation at any time. Your request must be in writing and approved by us. After approval, the change is effective as of the date you signed the request for change. If ownership is changed, then the waiver of the surrender charge for surrenders made because of critical need of the owner is not available. We reserve the right to require that you send us the Contract so that we can record the change. If an annuitant who is not an owner dies while the Contract is in force, a new annuitant may be named unless the owner is a corporation, trust or other entity. Beneficiary While this Contract is in force, you have the right to name or change a beneficiary. This may be done as part of the application process or by sending us a written request. Unless you have named an irrevocable beneficiary, you may change your beneficiary designation by sending us notice. Contract Termination We reserve the right to terminate the Contract and make a single payment (without imposing any charges) to you if your accumulated value at the end of the accumulation period is less than $2,000. Before the Contract is terminated, we will send you a notice to increase the accumulated value to $2,000 within 60 days. Termination of the Contract will not unfairly discriminate against any owner. Reinstatement Reinstatement is only available for full surrender of your Contract. You cannot reinstate a partial surrender or partial annuitization; if you return either of these amounts, they will be considered new premium payments. If you have requested to replace this Contract with an annuity contract from another company and want to reinstate this Contract, the following apply: · we reinstate the Contract effective on the original surrender date; · if you had the Purchase Payment Credit Rider on the original Contract, the 9-year surrender charge period applies to the reinstated Contract. The remaining surrender charge period, if any, is calculated based on the number of years since the original contract date; · we apply the amount received from the other company (reinstatement amount) and the amount of the surrender charge you paid when you surrendered the Contract ; · these amounts are priced on the valuation date the money from the other company is received by us; · commissions are not paid on the reinstatement amounts; and · new data pages are sent to your address of record. If you have any of the optional riders, rider fees will apply for the period between the date you requested termination and the date your contract was reinstated. If you have any of the optional riders, rider benefits will be adjusted when the amount originally surrendered differs from the reinstatement amount. Reports We will mail to you a statement, along with any reports required by state law, of your current accumulated value at least once per year prior to the annuitization date. After the annuitization date, any reports will be mailed to the person receiving the annuity benefit payments. Quarterly statements reflect purchases and surrenders occurring during the quarter as well as the balance of units owned and accumulated values. Important Information About Customer Identification Procedures To help the government fight the funding of terrorism and money laundering activities, Federal law requires financial institutions to obtain, verify, and record information that identifies each person who opens an account. When you open an account, we will ask for your name, address, date of birth, and other information that will allow us to verify your identity. We may also ask to see your drivers license or other identifying documents. If concerns arise with verification of your identification, no transactions will be permitted while we attempt to reconcile the concerns. If we are unable to verify your identity within 30 days of our receipt of your initial purchase payment, the account(s) will be closed and redeemed in accordance with normal redemption procedures. RIGHTS RESERVED BY THE COMPANY We reserve the right to make certain changes if, in our judgment, they best serve the interests of you and the annuitant or are appropriate in carrying out the purpose of the Contract. Any changes will be made only to the extent and in the manner permitted by applicable laws. Also, when required by law, we will obtain your approval of the changes and approval from any appropriate regulatory authority. Approvals may not be required in all cases. Examples of the changes the Company may make include: · transfer assets in any division to another division or to the Fixed Account; · add, combine or eliminate a division(s); · substitute the units of a division for the units of another division: · if units of a division are no longer available for investment; or · if in our judgment, investment in a division becomes inappropriate considering the purposes of the Separate Account. Frequent Trading and Market-Timing (Abusive Trading Practices) This Contract is not designed for frequent trading or market timing activity of the divisions. If you intend to trade frequently and/or use market timing investment strategies, you should not purchase this Contract. The Company does not accommodate market timing. We consider frequent trading and market timing activities to be abusive trading practices because they: · Disrupt the management of the underlying mutual funds by: · forcing the fund to hold short-term (liquid) assets rather than investing for long term growth, which results in lost investment opportunities for the fund; · causing unplanned portfolio turnover; · Hurt the portfolio performance of the underlying mutual funds; and · Increase expenses of the underlying mutual fund and separate account due to: · increased broker-dealer commissions; and · increased recordkeeping and related costs. If we are not able to identify such abusive trading practices, the abuses described above will negatively impact the Contract and cause investors to suffer the harms described. We have adopted policies and procedures to help us identify and prevent abusive trading practices. In addition, the underlying mutual funds monitor trading activity to identify and take action against abuses. While our policies and procedures are designed to identify and protect against abusive trading practices, there can be no certainty that we will identify and prevent abusive trading in all instances. When we do identify abusive trading, we will apply our policies and procedures in a fair and uniform manner. If we, or an underlying mutual fund that is a division with the Contract, deem abusive trading practices to be occurring, we will take action that may include, but is not limited to: · Rejecting transfer instructions from a Contract owner or other person authorized by the owner to direct transfers; · Restricting submission of transfer requests by, for example, allowing transfer requests to be submitted by 1st class U.S. mail only and disallowing requests made via the internet, by facsimile, by overnight courier or by telephone; · Limiting the number of unscheduled transfers during a Contract year to no more than 12; · Prohibiting you from requesting a transfer among the divisions for a minimum of thirty days where there is evidence of at least one round-trip transaction (exchange or redemption of shares that were purchased within 30 days of the exchange/redemption) by you; and · Taking such other action as directed by the underlying mutual fund. We will support the underlying mutual funds right to accept, reject or restrict, without prior written notice, any transfer requests into a fund. In some instances, a transfer may be completed prior to a determination of abusive trading. In those instances, we will reverse the transfer (within two business days of the transfer) and return the Contract to the investment option holdings it had prior to the transfer. We will give you notice in writing in this instance. DISTRIBUTION OF THE CONTRACT The Company has appointed Princor Financial Services Corporation (Princor) (Des Moines, Iowa 50392-0200), a broker-dealer registered under the Securities Exchange Act of 1934, a member of the Financial Industry Regulatory Authority and affiliate of the Company, as the distributor and principal underwriter of the Contract. Princor is paid 6.5% of purchase payments by the Company for the distribution of the Contract. Princor also may receive 12b-1 fees in connection with purchases and sales of mutual funds underlying the Contracts. The 12b-1 fees for the underlying mutual funds are shown in this Contract prospectus in Summary of Expense, Annual Underlying Mutual Fund Expenses. Applications for the Contracts are solicited by registered representatives of Princor or such other broker-dealers as have entered into selling agreements with Princor. Such registered representatives act as appointed agents of the Company under applicable state insurance law and must be licensed to sell variable insurance products. The Company intends to offer the Contract in all jurisdictions where it is licensed to do business and where the Contract is approved. PERFORMANCE CALCULATION The Separate Account may publish advertisements containing information (including graphs, charts, tables and examples) about the hypothetical performance of its divisions for this Contract as if the Contract had been issued on or after the date the underlying mutual fund in which the division invests was first offered. The hypothetical performance from the date of the inception of the underlying mutual fund in which the division invests is calculated by reducing the actual performance of the underlying mutual fund by the fees and charges of this Contract as if it had been in existence. The yield and total return figures described below vary depending upon market conditions, composition of the underlying mutual funds portfolios and operating expenses. These factors and possible differences in the methods used in calculating yield and total return should be considered when comparing the Separate Account performance figures to performance figures published for other investment vehicles. The Separate Account may also quote rankings, yields or returns as published by independent statistical services or publishers and information regarding performance of certain market indices. Any performance data quoted for the Separate Account represents only historical performance and is not intended to indicate future performance. For further information on how the Separate Account calculates yield and total return figures, see the SAI. From time to time the Separate Account advertises its Money Market Divisions yield and effective yield for these Contracts. Both yield figures are based on historical earnings and are not intended to indicate future performance. The yield of the division refers to the income generated by an investment in the division over a 7-day period (which period is stated in the advertisement). This income is then annualized. That is, the amount of income generated by the investment during that week is assumed to be generated each week over a 52-week period and is shown as a percentage of the investment. The effective yield is calculated similarly but, when annualized, the income earned by an investment in the division is assumed to be reinvested. The effective yield is slightly higher than the yield because of the compounding effect of the assumed reinvestment. The Separate Account also advertises the average annual total return of its various divisions. The average annual total return for any of the divisions is computed by calculating the average annual compounded rate of return over the stated period that would equate an initial $1,000 investment to the ending redeemable accumulated value. FEDERAL TAX MATTERS The following description is a general summary of the tax rules, primarily related to federal income taxes, which in our opinion are currently in effect. These rules are based on laws, regulations and interpretations which are subject to change at any time. This summary is not comprehensive and is not intended as tax advice. Federal estate and gift tax considerations, as well as state and local taxes, may also be material. You should consult a qualified tax adviser about the tax implications of taking action under a Contract or related retirement plan. Non-Qualified Contracts Section 72 of the Internal Revenue Code governs the income taxation of annuities in general. · Purchase payments made under non-qualified Contracts are not excludable or deductible from your gross income or any other persons gross income. · An increase in the accumulated value of a non-qualified Contract owned by a natural person resulting from the investment performance of the Separate Account or interest credited to the DCA Plus Accounts and the Fixed Account is generally not taxable until paid out as surrender proceeds, death benefit proceeds, or otherwise. · Generally, owners who are not natural persons are immediately taxed on any increase in the accumulated value. The following discussion applies generally to Contracts owned by natural persons. · Surrenders or partial surrenders are taxed as ordinary income to the extent of the accumulated income or gain under the Contract. · The value of the Contract pledged or assigned is taxed as ordinary income to the same extent as a partial surrender. · Annuity benefit payments: · The investment in the contract is generally the total of the purchase payments made. · The basic rule for taxing annuity benefit payments is that part of each annuity benefit payment is considered a nontaxable return of the investment in the contract and part is considered taxable income. An exclusion ratio is applied to each annuity benefit payment to determine how much of the payment is excludable from gross income. The remainder of the annuity benefit payment is includable in gross income for the year received. · After the purchase payment(s) in the Contract is paid out, the full amount of any annuity benefit payment is taxable. For purposes of determining the amount of taxable income resulting from distributions, all Contracts and other annuity contracts issued by us or our affiliates to the same owner within the same calendar year are treated as if they are a single contract. Transfer of ownership may have tax consequences to the owner. Please consult with your tax advisor before changing ownership of your Contract. Required Distributions for Non-Qualified Contracts In order for a non-qualified Contract to be treated as an annuity contract for federal income tax purposes, the Internal Revenue Code requires: · If the person receiving payments dies on or after the annuitization date but prior to the time the entire interest in the Contract has been distributed, the remaining portion of the interest is distributed at least as rapidly as under the method of distribution being used as of the date of that persons death. · If you die prior to the annuitization date, the entire interest in the Contract will be distributed: · within five years after the date of your death; or · as annuity benefit payments which begin within one year of your death and which are made over the life of your designated beneficiary or over a period not extending beyond the life expectancy of that beneficiary. · If you take a distribution from the Contract before you are 59 ½, you may incur an income tax penalty. Generally, unless the beneficiary elects otherwise, the above requirements are satisfied prior to the annuitization date by paying the death benefit in a single payment, subject to proof of your death. The beneficiary may elect, by written request, to receive an annuity benefit payment option instead of a single payment. If your designated beneficiary is your surviving spouse, the Contract may be continued with your spouse deemed to be the new owner for purposes of the Internal Revenue Code. Where the owner or other person receiving payments is not a natural person, the required distributions provided for in the Internal Revenue Code apply upon the death of the annuitant. IRA, SEP, and SIMPLE-IRA The Contract may be used to fund IRAs, SEPs, and SIMPLE-IRAs. · IRA  An Individual Retirement Annuity (IRA) is a retirement savings annuity. Contributions grow tax deferred. · SEP-IRA  A SEP is a form of IRA. A SEP allows you, as an employer, to provide retirement benefits for your employees by contributing to their IRAs. · SIMPLE-IRA  SIMPLE stands for Savings Incentive Match Plan for Employers. A SIMPLE-IRA allows employees to save for retirement by deferring salary on a pre-tax basis and receiving predetermined company contributions. The tax rules applicable to owners, annuitants and other payees vary according to the type of plan and the terms and conditions of the plan itself. In general, purchase payments made under a retirement program recognized under the Internal Revenue Code are excluded from the participants gross income for tax purposes prior to the annuity benefit payment date (subject to applicable state law). The portion, if any, of any purchase payment made that is not excluded from their gross income is their investment in the Contract. Aggregate deferrals under all plans at the employees option may be subject to limitations. Tax-qualified retirement arrangements, such as IRAs, SEPs, and SIMPLE-IRAs, are tax-deferred. You derive no additional benefit from the tax deferral feature of the annuity. Consequently, an annuity should be used to fund an IRA, or other tax qualified retirement arrangement to benefit from the annuitys features other than tax deferral. These features may include guaranteed lifetime income, death benefits without surrender charges, guaranteed caps on fees, and the ability to transfer among investment options without sales or withdrawal charges. The tax implications of these plans are further discussed in the SAI under the heading Taxation Under Certain Retirement Plans. Check with your tax advisor for the rules which apply to your specific situation. With respect to IRAs, IRA rollovers and SIMPLE-IRAs there is a 10% penalty under the Internal Revenue Code on the taxable portion of a premature distribution. The tax is increased to 25% in the case of distributions from SIMPLE-IRAs during the first two years of participation. Generally, an amount is a premature distribution unless the distribution is: · made on or after you reach age 59 ½; · made to a beneficiary on or after your death; · made upon your disability; · part of a series of substantially equal periodic payments for the life or life expectancy of you or you and the beneficiary; · made to pay certain medical expenses; · for health insurance premiums while employed; · for first home purchases (up to $10,000); · for qualified higher education expenses; · for qualified disaster tax relief distributions (up to $100,000); · for qualified reservist distributions; · for amounts levied by the IRS directly against your IRA; · for earnings associated with refunds of excess IRA contributions paid prior to your tax filing deadline; · for Roth IRA conversions (assuming the conversion remains in the Roth IRA for 5 years); or · for transfer of IRA incident to divorce. For more information regarding premature distributions, please reference IRS Publication 590 and consult your tax advisor. Rollover IRAs If you receive a lump-sum distribution from a qualified retirement plan, tax-sheltered annuity or governmental 457(b) plan, you may maintain the tax-deferred status of the distribution by rolling it over into an eligible retirement plan or IRA. You can accomplish this by electing a direct rollover from the plan, or you can receive the distribution and roll it over into an eligible retirement plan or IRA within 60 days. However, if you do not elect a direct rollover from the plan, the plan is required to withhold 20% of the distribution. This amount is sent to the IRS as income tax withholding to be credited against your taxes. Amounts received prior to age 59 ½ and not rolled over may be subject to an additional 10% excise tax. You may roll over amounts from a qualified plan directly to a Roth IRA. As part of this rollover, previously taxed deferred funds from the qualified plan are converted to after-tax funds under a Roth IRA. Generally, the entire rollover is taxable (unless it includes after-tax dollars) and is included in gross income in the year of the rollover/conversion. For more information, please see your tax advisor. Required Minimum Distributions for IRAs The Required Minimum Distribution (RMD) regulations dictate when individuals must start taking payments from their IRA. Generally speaking, RMDs for IRAs must begin no later than April 1 following the close of the calendar year in which you turn 70 1/2. Thereafter, the RMD is required no later than December 31 of each calendar year. The RMD rules apply to traditional IRAs, as well as SEP-IRAs and SIMPLE-IRAs, during the lifetime and after the death of IRA owners. They do not , however, apply to Roth IRAs during the lifetime of the Roth IRA owner. If an individual owns more than one IRA, the RMD amount must be determined for each, but the actual distribution can be satisfied from a combination of one or more of the owners IRAs. Failure to comply with the RMD rules can result in an excise tax penalty. This penalty equals 50% of the amount of the RMD that exceeds the actual distribution amount (if any) that occurred during the calendar year in question. Roth IRAs The Contract may be purchased to fund a Roth IRA. Contributions to a Roth IRA are not deductible from taxable income. Subject to certain limitations, a traditional IRA, SIMPLE-IRA or SEP may be converted into a Roth IRA or a distribution from such an arrangement may be rolled over to a Roth IRA. However, a conversion or a rollover to a Roth IRA is not excludable from gross income. If certain conditions are met, qualified distributions from a Roth IRA are tax- free. For more information, please contact your tax advisor. Withholding Annuity benefit payments and other amounts received under the Contract are subject to income tax withholding unless the recipient elects not to have taxes withheld. The amounts withheld vary among recipients depending on the tax status of the individual and the type of payments from which taxes are withheld. Notwithstanding the recipients election, withholding may be required on payments delivered outside the United States. Moreover, special backup withholding rules may require us to disregard the recipients election if the recipient fails to supply us with a TIN or taxpayer identification number (social security number for individuals), or if the Internal Revenue Service notifies us that the TIN provided by the recipient is incorrect. MUTUAL FUND DIVERSIFICATION The United States Treasury Department has adopted regulations under Section 817(h) of the Internal Revenue Code which establish standards of diversification for the investments underlying the Contracts. Under this Internal Revenue Code Section, Separate Account investments must be adequately diversified in order for the increase in the value of non-qualified Contracts to receive tax-deferred treatment. In order to be adequately diversified, the portfolio of each underlying mutual fund must, as of the end of each calendar quarter or within 30 days thereafter, have no more than 55% of its assets invested in any one investment, 70% in any two investments, 80% in any three investments and 90% in any four investments. Failure of an underlying mutual fund to meet the diversification requirements could result in tax liability to non-qualified Contract holders. The investment opportunities of the underlying mutual funds could conceivably be limited by adhering to the above diversification requirements. This would affect all owners, including owners of Contracts for whom diversification is not a requirement for tax-deferred treatment. STATE REGULATION The Company is subject to the laws of the State of Iowa governing insurance companies and to regulation by the Insurance Department of the State of Iowa. An annual statement in a prescribed form must be filed by March 1 in each year covering our operations for the preceding year and our financial condition on December 31 of the prior year. Our books and assets are subject to examination by the Commissioner of Insurance of the State of Iowa, or the Commissioners representatives, at all times. A full examination of our operations is conducted periodically by the National Association of Insurance Commissioners. Iowa law and regulations also prescribe permissible investments, but this does not involve supervision of the investment management or policy of the Company. In addition, we are subject to the insurance laws and regulations of other states and jurisdictions where we are licensed to operate. Generally, the insurance departments of these states and jurisdictions apply the laws of the state of domicile in determining the field of permissible investments. GENERAL INFORMATION Reservation of Rights The Company reserves the right to: · increase the minimum amount for each purchase payment to not more than $1,000; and · terminate a Contract and send you the accumulated value if no purchase payments are made during two consecutive calendar years and the accumulated value (or total purchase payments less partial surrenders and applicable surrender charges) is less than $2,000. The Company will first notify you of its intent to exercise this right and give you 60 days to increase the accumulated value to at least $2,000. Legal Matters Legal matters applicable to the issue and sale of the Contracts, including our right to issue Contracts under Iowa Insurance Law, have been passed upon by Karen Shaff, General Counsel and Executive Vice President. Legal Proceedings There are no legal proceedings pending to which Separate Account B is a party or which would materially affect Separate Account B. Other Variable Annuity Contracts The Company currently offers other variable annuity contracts that participate in Separate Account B. In the future, we may designate additional group or individual variable annuity contracts as participating in Separate Account B. Householding To avoid sending duplicate copies of materials to owners, only one copy of the prospectus and annual and semi-annual reports for the funds will be mailed to owners having the same name and address on our records. The consolidation of these mailings, called householding, benefits us through reduced mailing expense. If you want to receive multiple copies of these materials, you may call us at 1-800-852-4450. You may also notify us in writing. Individual copies of prospectuses and reports will be sent to you within thirty (30) days after we receive your request to stop householding. Payments to Financial Intermediaries The Company pays compensation to broker-dealers, financial institutions, and other parties (Financial Intermediaries) for the sale of the Contract according to schedules in the sales agreements and other agreements reached between the Company and the Financial Intermediaries. Such compensation generally consists of commissions on purchase payments made on the Contract. The Company and or its affiliates may also pay other amounts (Additional Payments) that include, but are not limited to, marketing allowances, expense reimbursements, and educational payments. These Additional Payments are designed to provide incentives for the sale of the Contracts as well as other products sold by the Company and may influence the Financial Intermediaries or their registered representatives to recommend the purchase of this Contract over competing annuity contracts or other investment options. You may ask your registered representative about these differing and divergent interests, how your registered representative is personally compensated, and how your registered representatives broker-dealer is compensated for soliciting applications for the Contract. We and/or our affiliates provide services to and/or funding vehicles for benefit and retirement plans. We and our affiliates may pay a bonus or other consideration or incentive to brokers or dealers: · if a participant in such a benefit or retirement plan purchases a product with the assistance of a registered representative of an affiliate of ours; · if a participant in such a retirement plan establishes a rollover individual retirement account with the assistance of a registered representative of an affiliate of ours; · if the broker or dealer sold the funding vehicle the benefit or retirement plan utilizes; or · based on the brokers or dealers relationship to the benefit or retirement plan. The broker or dealer may pay to its financial professionals some or all of the amounts we pay to the broker or dealer. Service Arrangements and Compensation The Company has entered into agreements with the distributors, advisers, and/or the affiliates of some of the mutual funds underlying the Contract and receives compensation for providing certain services including, but not limited to, distribution and operational support services, to the underlying mutual fund. Fees for these services are paid periodically (typically, quarterly or monthly) based on the average daily net asset value of shares of each fund held by the Separate Account and purchased at the Contract owners instructions. Because the Company receives such fees, it may be subject to competing interests in making these funds available as investment options under the Contract. The Company takes into consideration the anticipated payments from underlying mutual funds when it determines the charges assessed under the Contract. Without these payments, charges under the Contract are expected to be higher. Independent Registered Public Accounting Firm The financial statements of Principal Life Insurance Company Separate Account B and the consolidated financial statements of Principal Life Insurance Company are included in the SAI. Those statements have been audited by Ernst & Young LLP, independent registered public accounting firm, 801 Grand Avenue, Des Moines, Iowa 50309, for the periods indicated in their reports which also appear in the SAI. FINANCIAL STATEMENTS The consolidated financial statements of Principal Life Insurance Company which are included in the SAI should be considered only as they relate to our ability to meet our obligations under the Contract. They do not relate to investment performance of the assets held in the Separate Account. TABLE OF SEPARATE ACCOUNT DIVISIONS The following is a brief summary of the investment objectives of each division. There is no guarantee that the objectives will be met. American Century VP Income & Growth Division Invests in: American Century VP Income & Growth Fund- Class I Investment Advisor: American Century Investment Management, Inc. Investment Objective: seeks capital growth by investing in common stocks. Income is a secondary objective. American Century VP Mid Cap Value Division Invests in: American Century VP Mid Cap Value Fund- Class II Investment Advisor: American Century Investment Management, Inc. Investment Objective: seeks long-term capital growth. Income is a secondary objective. American Century VP Ultra Division Invests in: American Century VP Ultra Fund - Class I Investment Advisor: American Century Investment Management, Inc. Investment Objective: seeks long-term capital growth. American Century VP Value Division Invests in: American Century VP Value Fund - Class II Investment Advisor: American Century Investment Management, Inc. Investment Objective: seeks long-term capital growth. Income is a secondary objective. Fidelity VIP Contrafund TM Division Invests in: Fidelity VIP Contrafund TM Portfolio - Service Class Investment Advisor: Fidelity Management & Research Company Investment Objective: seeks long-term capital appreciation. Fidelity VIP Equity-Income Division Invests in: Fidelity VIP Equity-Income Portfolio - Service Class 2 Investment Advisor: Fidelity Management & Research Company Investment Objective: seeks reasonable income. The fund will also consider the potential for capital appreciation. The funds goal is to achieve a yield which exceeds the composite yield on the securities comprising the Standard & Poors 500(SM) Index (S&P 500 ® ). Fidelity VIP Growth Division Invests in: Fidelity VIP Growth Portfolio  Service Class Investment Advisor: Fidelity Management & Research Company Investment Objective: seeks to achieve capital appreciation. Invesco V.I. Capital Appreciation Division Invests in: Invesco V.I. Capital Appreciation Fund -Series I Shares Investment Advisor: Invesco Advisors, Inc. Investment Objective: seeks long-term growth of capital. Invesco V.I. Capital Development Division Invests in: Invesco V.I. Capital Development Fund -Series I Shares Investment Advisor: Invesco Advisors, Inc. Investment Objective: seeks long-term growth of capital. Invesco V.I. Core Equity Division Invests in: Invesco V.I. Core Equity Fund - Series I Shares Investment Advisor: Invesco Advisors, Inc. Investment Objective: seeks long-term growth of capital. Invesco V.I. Global Health Care Division Invests in: Invesco V.I. Global Health Care Fund - Series I Shares Investment Advisor: Invesco Advisors, Inc. Investment Objective: seeks long-term capital growth. Invesco V.I. Small Cap Equity Division Invests in: Invesco V.I. Small Cap Equity Fund -Series I Shares Investment Advisor: Invesco Advisors, Inc. Investment Objective: seeks long-term growth of capital. Invesco V.I. Technology Division Invests in: Invesco V.I. Technology Fund - Series I Shares Investment Advisor: Invesco Advisors, Inc. Investment Objective: seeks long-term capital growth. Janus Aspen Enterprise Division Invests in: Janus Aspen Enterprise Portfolio - Service Shares Investment Advisor: Janus Capital Management LLC Investment Objective: seeks long-term growth of capital. Asset Allocation Division Invests in: Principal Variable Contracts Funds Asset Allocation Account  Class 1 Investment Advisor: Morgan Stanley Investment Management, Inc. (doing business as Van Kampen) through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks to generate a total investment return consistent with the preservation of capital. Balanced Division Invests in: Principal Variable Contracts Funds Balanced Account  Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks to generate a total return consisting of current income and capital appreciation. Bond & Mortgage Securities Division Invests in: Principal Variable Contracts Funds Bond & Mortgage Securities Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks to provide current income. Diversified International Division Invests in: Principal Variable Contracts Funds Diversified International Account  Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks long-term growth of capital. Equity Income Division Invests in: Principal Variable Contracts Funds Equity Income Account  Class 1 Investment Advisor: Edge Asset Management, Inc. through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks to provide a relatively high level of current income and long-term growth of income and capital. Government & High Quality Bond Division Invests in: Principal Variable Contracts Funds Government & High Quality Bond Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks to provide a high level of current income consistent with safety and liquidity. International Emerging Markets Division Invests in: Principal Variable Contracts Funds International Emerging Markets Account  Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks long-term growth of capital. LargeCap Blend II Division Invests in: Principal Variable Contracts Funds LargeCap Blend Account II  Class 1 Investment Advisor: T. Rowe Price Associates, Inc. through a sub-advisory agreement and ClearBridge Advisors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks long-term growth of capital. LargeCap Growth Division Invests in: Principal Variable Contracts Funds LargeCap Growth Account - Class 1 Investment Advisor: Columbus Circle Investors through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks long-term growth of capital. LargeCap Growth I Division Invests in: Principal Variable Contracts Funds LargeCap Growth Account I Investment Advisor: T. Rowe Price Associates, Inc. through a sub-advisory agreement and Brown Investment Advisory Incorporated through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks long-term growth of capital. LargeCap S&P 500 Index Division Invests in: Principal Variable Contracts Funds LargeCap S&P 500 Index Account  Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks long-term growth of capital. LargeCap Value Division Invests in: Principal Variable Contracts Funds LargeCap Value Account  Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks long-term growth of capital. MidCap Blend Division Invests in: Principal Variable Contracts Funds MidCap Blend Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks long-term growth of capital. Money Market Division Invests in: Principal Variable Contracts Funds Money Market Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks as high a level of current income as is considered consistent with preservation of principal and maintenance of liquidity. Principal LifeTime 2010 Division Invests in: Principal Variable Contracts Funds Principal LifeTime 2010 Account  Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks a total return consisting of long-term growth of capital and current income. Principal LifeTime 2020 Division Invests in: Principal Variable Contracts Funds Principal LifeTime 2020 Account  Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks a total return consisting of long-term growth of capital and current income. Principal LifeTime 2030 Division Invests in: Principal Variable Contracts Funds Principal LifeTime 2030 Account  Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks a total return consisting of long-term growth of capital and current income. Principal LifeTime 2040 Division Invests in: Principal Variable Contracts Funds Principal LifeTime 2040 Account  Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks a total return consisting of long-term growth of capital and current income. Principal LifeTime 2050 Division Invests in: Principal Variable Contracts Funds Principal LifeTime 2050 Account  Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks a total return consisting of long-term growth of capital and current income. Principal LifeTime Strategic Income Division Invests in: Principal Variable Contracts Funds Principal LifeTime Strategic Income Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks current income, and as a secondary objective, capital appreciation. Real Estate Securities Division Invests in: Principal Variable Contracts Funds Real Estate Securities Account - Class 1 Investment Advisor: Principal Real Estate Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks to generate a total return. Short-Term Income Division Invests in: Principal Variable Contracts Funds Short-Term Income Account - Class 1 Investment Advisor: Edge Asset Management, Inc. through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks to provide as high a level of current income as is consistent with prudent investment management and stability of principal. SmallCap Blend Division Invests in: Principal Variable Contracts Funds SmallCap Blend Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks long-term growth of capital. SmallCap Growth II Division Invests in: Principal Variable Contracts Funds SmallCap Growth Account II - Class 1 Investment Advisor: Emerald Advisors, Inc. through a sub-advisory agreement and Essex Investment Management Company, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks long-term growth of capital. SmallCap Value I Division Invests in: Principal Variable Contracts Funds SmallCap Value Account I - Class 1 Investment Advisor: J.P. Morgan Investment Management, Inc, through a sub-advisory agreement and Mellon Capital Management Corporation through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks long-term growth of capital. SAM Balanced Division Invests in: Principal Variable Contracts Funds Strategic Asset Management Balanced Portfolios - Balanced Portfolio - Class 1 Investment Advisor: Edge Asset Management, Inc. through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks to provide a high level of total return (consisting of reinvested income and capital appreciation), as is consistent with reasonable risk. In general, relative to the other Portfolios, the Balanced Portfolio should offer investors the potential for a medium level of income and medium level of capital growth, while exposing them to a medium level of principal risk SAM Conservative Balanced Division Invests in: Principal Variable Contracts Funds Strategic Asset Management Portfolios - Conservative Balanced Portfolio - Class 1 Investment Advisor: Edge Asset Management, Inc. through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks to provide a high level of total return (consisting of reinvestment of income and capital appreciation), consistent with a moderate degree of principal risk. In general, relative to the other Portfolios, the Conservative Balanced Portfolio should offer investors the potential for a medium to high level of income and a medium to low level of capital growth, while exposing them to a medium to low level of principal risk. SAM Conservative Growth Division Invests in: Principal Variable Contracts Funds Strategic Asset Management Portfolios - Conservative Growth Portfolio - Class 1 Investment Advisor: Edge Asset Management, Inc. through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks to provide long-term capital appreciation. In general, relative to the other Portfolios, the Conservative Growth Portfolio should offer investors the potential for a low to medium level of income and a medium to high level of capital growth, while exposing them to a medium to high level of principal risk. SAM Flexible Income Division Invests in: Principal Variable Contracts Funds Strategic Asset Management Portfolios - Flexible Income Portfolio - Class 1 Investment Advisor: Edge Asset Management, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks to provide a high level of total return (consisting of reinvestment of income with some capital appreciation). In general, relative to the other Portfolios, the Flexible Income Portfolio should offer investors the potential for a high level of income and a low level of capital growth, while exposing them to a low level of principal risk. SAM Strategic Growth Division Invests in: Principal Variable Contracts Funds Strategic Asset Management Portfolios - Strategic Growth Portfolio - Class 1 Investment Advisor: Edge Asset Management, Inc. through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks to provide long-term capital appreciation. In general, relative to the other Portfolios, the Strategic Growth Portfolio should offer investors the potential for a high level of capital growth, and a corresponding level of principal risk. Van Eck VIP Global Hard Assets Division Invests in: Van Eck VIP Global Hard Assets Fund - Class S Shares Investment Advisor: Van Eck Associates Corporation Investment Objective: seeks long-term capital appreciation by investing primarily in "hard asset" securities. Income is a secondary consideration. Registration Statement This prospectus (Part A of the registration statement) omits some information contained in the Statement of Additional Information (Part B of the registration statement) and Part C of the registration statement which the Company has filed with the SEC. The SAI is hereby incorporated by reference into this prospectus. You may request a free copy of the SAI by contacting your registered representative or calling us at 1-800-852-4450. Information about the Contract (including the Statement of Additional Information and Part C of the registration statement) can be reviewed and copied at the Securities and Exchange Commissions Public Reference Room in Washington, D.C. Information on the operation of the public reference room may be obtained by calling the Commission at 202-551-8090. Reports and other information about the Contract are available on the Commissions internet site at http://www.sec.gov. Copies of this information may be obtained, upon payment of a duplicating fee, by writing the Public Reference Section of the Commission, treet NE, Washington, D.C. 20549-0102. The registration number for the Flexible Variable Annuity Contract is 33-74232. The registration number for the Flexible Variable Annuity Contract with the Purchase Payment Credit Rider is 333- 40254. Customer Inquiries Your questions should be directed to: Principal Flexible Variable Annuity, Principal Financial Group, P.O. Box 9382, Des Moines, Iowa 50306-9382, 1-800-852-4450. TABLE OF CONTENTS OF THE SAI The table of contents for the Statement of Additional Information is provided below. TABLE OF CONTENTS General Information and History 3 Independent Registered Public Accounting Firm 3 Principal Underwriter 3 Calculation of Performance Data 3 Taxation Under Certain Retirement Plans 9 Principal Life Insurance Company Separate Account B Report of Independent Registered Public Accounting Firm 13 Financial Statements 14 Principal Life Insurance Company Report of Independent Registered Public Accounting Firm 154 Consolidated Financial Statements 155 To obtain a copy of the Statement of Additional Information, free of charge, write or telephone: Princor Financial Services Corporation a company of the Principal Financial Group Des Moines, IA 50392-2080 Telephone: 1-800-852-4450 APPENDIX A PRINCIPAL VARIABLE ANNUITY EXCHANGE OFFER Principal Variable Annuity Exchange Offer (exchange offer) This exchange offer was made effective January 4, 2010. Owners of an eligible Principal Variable Annuity contract (old contract) may elect to exchange their old contract for a new Principal Investment Plus Variable Annuity contract ("new contract") subject to the exchange offer terms and conditions. To determine if it is in your best interest to participate in the exchange offer, we recommend that you consult with your tax advisor and financial professional before electing to participate in the exchange offer. You are eligible to participate in the exchange offer when: · your old contract is not subject to any surrender charges; · available in your state; and · your old contract has reached the contract anniversary following the date the exchange offer is made available. Exchange Offer Terms and Conditions · You must qualify for and elect the GMWB 2-SL/JL rider. To qualify for the GMWB 2-SL/JL rider, you (or the annuitant if the owner is a non-natural person) must be between the ages of 45 and 80. · You must receive a current prospectus for the new contract. · You must complete all required exchange offer forms. · The Premium Payment Credit Rider is not available on the new contract. · If we approve your application to participate in the exchange offer, you are directing that all of your investment options under your old contract be terminated. The resulting amount will be transferred to your new contract and allocated as you direct. Election of the GMWB 2-SL/JL rider results in restriction of your Contract investment options to the more limited GMWB investment options (review the new contract prospectus in its entirety for full details). · The amount being exchanged to the new contract cannot be allocated to the DCA Plus Accounts. · Any new premium payments (excluding the amount transferred under this exchange offer) you make to the new contract are subject to surrender charges. · At contract issue, the death benefit under your new contract will be the greater of the death benefit under your old contract on the exchange date or the death benefit under the new contract. · We reserve the right to require you to return your old contract to us. Upon issuing you a new contract, your old contract will terminate. · The exchange offer is not available for partial exchanges. · Only one old contract can be exchanged for one new contract. Exchange Offer Duration Currently, there is no closing date for the exchange offer. We reserve the right, however, to modify the exchange offer commencement date and to modify or terminate the exchange offer upon reasonable written notice to you. IMPORTANT CONSIDERATIONS An exchange may or may not be in your best interest. The features and benefits, investment options, and charges and deductions of the new contract differ from those of your old contract. For your convenience, we have provided the following chart with a side-by-side summary comparison of the features and costs of your old contract and the new contract available under the exchange offer. There may be additional differences important for you to consider prior to making an exchange. You should carefully review this prospectus and compare it to the new contract prospectus before deciding to make an exchange. To obtain a prospectus, please contact us at 1-800-852-4450. Summary Comparison* of Principal Variable Annuity (old contract) and Investment Plus Variable Annuity with GMWB Rider (new contract) To participate in the exchange offer you must elect the GMWB 2-SL/JL rider. A. Features Old Contract New Contract GMWB Rider Not available GMWB 2-SL/JL GWMB Investment Options N/A 2 Fixed Rate Options (including 2 1 year - Fixed Account 1 year - Fixed Account dollar-cost averaging options) 6 month - DCA Plus Account 6 month - DCA Plus Account*** 12 month - DCA Plus Account 12 month - DCA Plus Account*** Automatic Portfolio Rebalancing Quarterly, Semi-Annually, Annually Calendar Quarterly (required with GMWB 2-SL/JL) No. of Free Division Transfers/ 12 1 Contract Year B. Annuitization Old Contract New Contract Annuity Benefit Payments First Any time Any time on/after the first contract Available anniversary Annuity Benefit Payments Fixed annuity benefit payments Same Annuity Mortality Table 1983a Annuity Mortality Table Annuity 2000 Mortality Table Annuity Benefit Payment Options Fixed period; life income; life Same income with fixed period; custom options C. Death Benefit Old Contract New Contract Base Death Benefit An amount equal to the greatest An amount equal to the greatest of (i) total premium payments less of surrenders, or (i) total premium payments less (ii) contract value, or surrenders, or (iii) 7 year Step-Up (ii) contract value, or (iii) 7 year Step-Up For partial surrenders from old contracts prior to November 23, For partial surrenders, the death 2003, the death benefit is reduced benefit is reduced proportionately by the amount of each withdrawal. for each withdrawal. For partial surrenders from old See the Death Benefit section in contracts issued on or after this Appendix for more details. November 23, 2003, the death benefit is reduced proportionately for each withdrawal. Optional Enhanced Death Benefit Available Not available Rider Payable 1st owner or annuitant to die 1 st owner to die D. Fees and Charges Old Contract New Contract Annual Fee (waived for contracts Lesser of $30 or 2% of contract Same with accumulated value of accumulated value $30,000 or more) Mortality and Expense Risks Charge** 1.25% Same Administration Charge** (on an Maximum: 0.15% Same annual basis) Current: 0.00% Available Underlying Mutual Fund Maximum Annual: 2.25% Maximum Annual: 0.58% Expenses**** Minimum Annual: 0.27% Minimum Annual: 0.58% GMWB2  SL/JL Rider Charge Not available Maximum Annual: 1.65% Taken as % of average quarterly Investment Back withdrawal Current Annual: 0.95% benefit base. E. Transaction Charges Old Contract New Contract Surrender Charge Period and % 7 years (6,6,6,5,4,3,2) 7 years (6,6,6,5,4,3,2) of amount surrendered (applies only to new premium payments) 9 years (8,8,8,8,7,6,5,4,3) if you Premium Payment Credit Rider elected the Purchase Payment not available Credit Rider Unscheduled Partial Surrender Maximum: lesser of $25 or 2% of Maximum: lesser of $25 or 2% of each unscheduled partial each unscheduled partial surrender after the 1 st in a surrender after the 12 th in a contract year. contract year. Current: $0/0% Current $0/0% Unscheduled Transfers Maximum: lesser of $30 or 2% of Maximum: lesser of $30 or 2% of each unscheduled transfer after each unscheduled transfer after the 12 th in a contract year. the 1 st in a contract year. Current: $0/0% Current: $0/0% * Does not reflect state variations. ** Charges taken daily as a percentage of the average daily Separate Account Division accumulated value. *** Only available for new premium payments. The DCA Plus Accounts are not available for the amount being exchanged. **** For the new contract, only maximum and minimum charges for the GMWB Investment Options are reflected. Charges and Expenses The new contract and your old contract have different annual expenses, different transaction charges, and different investment options that may result in different underlying mutual fund expenses. Please see the comparison chart above for details. Surrender Charges Under the exchange offer, surrender charges will not apply on any amounts transferred from the old contract to the new contract. Surrender charges under the new contract will only apply to new contract premium payments. Death Benefit The death benefit in the new contract will be calculated as specified in the prospectus for the new contract. At the time of the exchange, the death benefit from the old contract will be transferred to the new contract and will be adjusted for new premium payments made and withdrawals taken under the new contract. Upon your death, we will pay the greater of the new contract death benefit or the old contract death benefit adjusted as described above. GMWB Rider The new contract offers a GMWB rider (Investment Protector Plus 2) not available under the old contract. The GMWB 2-SL/JL rider allows you to take certain guaranteed annual withdrawals, regardless of your Contract accumulated value. The GMWB 2-SL/JL rider also allows your beneficiary(ies) to choose a death benefit under the Contract or death benefit available under the rider. You may add only one GMWB 2-SL/JL rider to your Contract. You must qualify for and elect the GMWB 2-SL/JL rider when you purchase the new contract. The GMWB 2-SL/JL rider offers an annual Step-Up feature. The GMWB Step-Up can increase your rider withdrawal benefit payments if your Contract accumulated value increases. The Contract accumulated value increases whenever additional premium payments are made or the division values rise with market growth. The GWMB 2-SL/JL rider also offers a GMWB Bonus. The GMWB Bonus rewards you for not taking a withdrawal in certain early years of the rider. The GMWB Bonus amount will provide a modest increase to your rider withdrawal benefit payments. The GMWB Bonus does not increase your Contract accumulated value. Once elected, the GMWB 2-SL/JL rider may not be terminated for five contract years following the rider effective date . Election of the GMWB 2-SL/JL rider results in restriction of your Contract investment options to the more limited GMWB investment options (additional information is included in the new contract prospectus). The GMWB investment options reflect a balanced investment objective that is intended to support the rider guarantees. If your investment objective is aggressive growth, the rider investment restrictions may not support your investment objective. Please review the new contract prospectus in its entirety for additional information regarding the GMWB 2-SL/JL rider and whether the GMWB 2-SL/JL rider is appropriate for your needs. Tax Matters Although we believe that an exchange as described in this Appendix will not be a taxable event for Federal tax purposes, we recommend that you consult your tax advisor before electing to participate in the exchange offer. There may be differences between your old contract, as amended by tax-qualified retirement plan endorsements, and the new contract, as amended by similar qualified plan endorsements. If you are using the old contract in connection with a tax-qualified retirement plan, you should consult a tax advisor before electing to participate in the exchange offer. See also the FEDERAL TAX MATTERS section of this prospectus. CONDENSED FINANCIAL INFORMATION Financial statements are included in the Statement of Additional Information. Following are unit values for the Contract for the periods ended December 31. For Contracts Without the Premium Payment Credit Rider Accumulation Unit Value Number of Accumulation Units Percentage Outstanding Beginning End of Change End of Period Division of Period Period from Prior Period (in thousands) American Century VP Income & Growth 2010 $9.040 $10.191 12.73% 1,000 2009 7.751 9.040 16.63% 1,054 2008 11.999 7.751 -35.40 1,160 2007 12.159 11.999 -1.32 1,465 2006 10.515 12.159 15.63 1,686 2005 10.176 10.515 3.33 1,819 2004 9.119 10.176 11.59 1,885 2003 7.138 9.119 27.75 1,589 2002 8.965 7.138 -20.38 1,122 2001 10.000 8.965 -10.35 368 American Century VP Mid Cap Value 2010 10.000 11.579 15.29 29 American Century VP Ultra 2010 8.295 9.510 14.65 397 2009 6.246 8.295 32.80 407 2008 10.809 6.246 -42.21 449 2007 9.044 10.809 19.55 561 2006 9.468 9.044 -4.48 672 2005 9.384 9.468 0.90 735 2004 8.585 9.384 9.31 749 2003 6.960 8.585 23.35 616 2002 9.119 6.960 -23.68 436 2001 10.000 9.119 -8.81 120 American Century VP Value 2010 11.677 13.036 11.64 1,373 2009 9.876 11.677 18.24 1,520 2008 13.663 9.876 -27.72 1,738 2007 14.612 13.663 -6.49 2,157 2006 12.489 14.612 17.00 2,266 2005 12.060 12.489 3.56 2,208 2004 10.696 12.060 12.75 1,772 2003 8.408 10.696 27.21 775 2002 10.000 8.408 -15.92 192 For Contracts Without the Premium Payment Credit Rider Accumulation Unit Value Number of Accumulation Units Percentage Outstanding Beginning End of Change End of Period Division of Period Period from Prior Period (in thousands) Fidelity VIP Contrafund® 2010 $13.032 $15.072 15.65% 3,661 2009 9.727 13.032 33.98 4,098 2008 17.164 9.727 -43.33 4,545 2007 14.791 17.164 16.04 5,653 2006 13.421 14.791 10.21 6,230 2005 11.630 13.421 15.40 6,229 2004 10.210 11.630 13.91 5,683 2003 8.055 10.210 26.75 4,985 2002 9.005 8.055 -10.55 4,524 2001 10.405 9.005 -13.46 4,272 Fidelity VIP Equity-Income 2010 10.107 11.471 13.49 2,197 2009 7.879 10.107 28.28 2,487 2008 13.952 7.879 -43.53 2,705 2007 13.951 13.952 0.01 3,196 2006 11.779 13.951 18.44 3,299 2005 11.297 11.779 4.27 3,232 2004 10.285 11.297 9.84 2,826 2003 8.009 10.285 28.42 1,570 2002 10.000 8.009 -19.91 374 Fidelity VIP Growth 2010 7.239 8.869 22.52 1,810 2009 5.720 7.239 26.56 1,965 2008 10.978 5.720 -47.90 2,188 2007 8.762 10.978 25.29 2,680 2006 8.312 8.762 5.41 2,981 2005 7.965 8.312 4.36 3,633 2004 7.810 7.965 1.98 4,225 2003 5.956 7.810 31.13 4,456 2002 8.640 5.956 -31.06 4,674 2001 10.635 8.640 -18.76 5,285 Invesco V.I. Capital Appreciation 2010 7.419 8.461 14.05 667 2009 6.204 7.419 19.58 763 2008 10.925 6.204 -43.21 836 2007 9.876 10.925 10.62 1,097 2006 10.000 9.876 -1.24 1,339 For Contracts Without the Premium Payment Credit Rider Accumulation Unit Value Number of Accumulation Units Percentage Outstanding Beginning End of Change End of Period Division of Period Period from Prior Period (in thousands) Invesco V.I. Core Equity 2010 $9.596 $10.382 8.19% 2,408 2009 7.573 9.596 26.71 2,721 2008 10.978 7.573 -31.02 3,063 2007 10.282 10.978 6.77 3,892 2006 8.921 10.282 15.26 4,649 2005 8.578 8.921 4.00 2,960 2004 7.971 8.578 7.62 3,478 2003 6.487 7.971 22.88 3,942 2002 7.781 6.487 -16.63 4,400 2001 10.211 7.781 -23.80 5,152 Invesco V.I. Dynamics 2010 8.199 10.027 22.29 166 2009 5.829 8.199 40.66 154 2008 11.367 5.829 -48.72 156 2007 10.261 11.367 10.78 223 2006 8.948 10.261 14.67 170 2005 8.183 8.948 9.35 164 2004 7.311 8.183 11.93 189 2003 5.371 7.311 36.12 161 2002 7.986 5.371 -32.74 45 2001 10.000 7.986 -20.14 31 Invesco V.I. Global Health Care 2010 10.775 11.204 3.99 486 2009 8.546 10.775 26.08 531 2008 12.123 8.546 -29.51 595 2007 10.975 12.123 10.46 686 2006 10.560 10.975 3.93 770 2005 9.887 10.560 6.81 837 2004 9.307 9.887 6.23 928 2003 7.375 9.307 26.20 830 2002 9.852 7.375 -25.14 568 2001 10.000 9.852 -1.48 252 Invesco V.I. Small Cap Equity 2010 11.994 15.226 26.95 169 2009 10.014 11.994 19.77 165 2008 14.762 10.014 -32.16 181 2007 14.972 14.762 -1.40 202 For Contracts Without the Premium Payment Credit Rider Accumulation Unit Value Number of Accumulation Units Percentage Outstanding Beginning End of Change End of Period Division of Period Period from Prior Period (in thousands) Invesco V.I. Technology 2010 $5.489 $6.576 19.81% 515 2009 3.531 5.489 55.45 628 2008 6.444 3.531 -45.20 480 2007 6.059 6.444 6.35 625 2006 5.553 6.059 9.11 625 2005 5.503 5.553 0.91 703 2004 5.325 5.503 3.34 826 2003 3.711 5.325 43.49 716 2002 7.070 3.711 -47.51 229 2001 10.000 7.070 -29.30 100 Janus Aspen Enterprise 2010 7.364 9.128 23.96 1,216 2009 5.162 7.364 42.66 1,321 2008 9.311 5.162 -44.56 1,271 2007 7.745 9.311 20.22 1,608 2006 6.921 7.745 11.91 1,559 2005 6.256 6.921 10.63 1,691 2004 5.258 6.256 18.98 1,802 2003 3.951 5.258 33.09 1,819 2002 5.565 3.951 -29.00 1,636 2001 9.329 5.565 -40.35 1,448 Van Eck Global Hard Assets 2010 12.108 16.741 38.26 77 Asset Allocation 2010 23.206 25.003 7.74 1,317 2009 19.778 23.206 17.33 1,540 2008 26.467 19.778 -25.78 1,774 2007 24.140 26.647 10.39 2,321 2006 21.674 24.140 11.38 2,706 2005 20.746 21.674 4.47 3,194 2004 19.363 20.746 7.14 3,663 2003 16.123 19.363 20.10 3,893 2002 18.753 16.123 -14.02 4,235 2001 19.766 18.753 -5.12 4,644 For Contracts Without the Premium Payment Credit Rider Accumulation Unit Value Number of Accumulation Units Percentage Outstanding Beginning End of Change End of Period Division of Period Period from Prior Period (in thousands) Balanced 2010 $17.479 $19.613 12.21% 1,778 2009 14.608 17.479 19.65 1,955 2008 21.413 14.608 -31.78 2,343 2007 20.578 21.413 4.06 3,104 2006 18.697 20.578 10.06 3,526 2005 17.728 18.697 5.47 4,195 2004 16.313 17.728 8.67 4,843 2003 13.901 16.313 17.35 5,379 2002 16.213 13.901 -14.26 5,862 2001 17.647 16.213 -8.13 6,926 Bond & Mortgage Securities 2010 18.892 20.832 10.27 4,781 2009 15.821 18.892 19.41 5,197 2008 19.317 15.821 -18.10 6,144 2007 18.916 19.317 2.12 8,281 2006 18.303 18.916 3.35 8,677 2005 18.080 18.303 1.23 9,516 2004 17.440 18.080 3.67 9,744 2003 16.885 17.440 3.29 9,858 2002 15.648 16.885 7.91 9,735 2001 14.655 15.648 6.78 8,059 Diversified International 2010 20.974 23.552 12.29 5,833 2009 16.480 20.974 27.27 4,828 2008 31.029 16.480 -46.89 5,386 2007 27.066 31.029 14.64 6,553 2006 21.417 27.066 26.38 7,234 2005 17.518 21.417 22.26 7,757 2004 14.656 17.518 19.53 7,928 2003 11.214 14.656 30.69 7,446 2002 13.529 11.214 -17.11 7,391 2001 18.092 13.529 -25.22 8,130 Equity Income 2010 8.024 9.206 14.73 2,766 2009 6.770 8.024 18.52 2,922 2008 10.378 6.770 -34.77 3,187 2007 10.000 10.378 3.78 4,174 Government & High Quality Bond 2010 10.614 11.095 4.53 10,696 2009 10.094 10.614 5.15 289 2008 10.000 10.094 0.94 13 For Contracts Without the Premium Payment Credit Rider Accumulation Unit Value Number of Accumulation Units Percentage Outstanding Beginning End of Change End of Period Division of Period Period from Prior Period (in thousands) International Emerging Markets 2010 $31.077 $36.604 17.78% 1,395 2009 18.554 31.077 67.49 1,531 2008 41.619 18.554 -55.42 1,526 2007 29.657 41.619 40.33 2,056 2006 21.709 29.657 36.61 2,015 2005 16.368 21.709 32.63 1,813 2004 13.272 16.368 23.33 1,270 2003 8.549 13.272 55.25 806 2002 9.371 8.549 -8.77 506 2001 9.910 9.371 -5.44 153 LargeCap Blend II 2010 10.862 12.149 11.84 3,598 2009 8.482 10.862 28.06 4,141 2008 13.506 8.482 -37.20 4,731 2007 13.010 13.506 3.81 5,899 2006 11.374 13.010 14.38 6,213 2005 10.996 11.374 3.44 6,212 2004 10.089 10.996 8.99 5,335 2003 8.255 10.089 22.22 3,447 2002 10.000 8.255 -17.45 1,047 LargeCap Growth 2010 15.814 18.488 16.91 2,158 2009 12.607 15.814 25.44 2,523 2008 22.461 12.607 -43.87 2,822 2007 18.462 22.461 21.66 3,514 2006 17.007 18.462 8.56 4,179 2005 15.362 17.007 10.71 4,991 2004 14.222 15.362 8.02 6,003 2003 11.387 14.222 24.90 7,025 2002 16.257 11.387 -29.96 8,040 2001 22.098 16.257 -26.43 9,977 LargeCap Growth I 2010 28.478 33.638 18.12 2,786 2009 18.883 28.478 50.81 3,220 2008 32.193 18.883 -41.34 3,647 2007 30.042 32.193 7.16 4,508 2006 28.640 30.042 4.90 5,029 2005 26.962 28.640 6.22 5,980 2004 24.972 26.962 7.97 6,945 2003 20.076 24.972 24.39 7,750 2002 28.124 20.076 -28.62 8,433 2001 33.450 28.124 -15.92 9,806 For Contracts Without the Premium Payment Credit Rider Accumulation Unit Value Number of Accumulation Units Percentage Outstanding Beginning End of Change End of Period Division of Period Period from Prior Period (in thousands) LargeCap S&P 500 Index 2010 $8.507 $9.634 13.25% 4,805 2009 6.820 8.507 24.74 5,248 2008 10.978 6.820 -37.88 5,778 2007 10.573 10.978 3.83 7,250 2006 9.263 10.573 14.14 8,048 2005 8.978 9.263 3.17 8,642 2004 8.235 8.978 9.02 8,894 2003 6.498 8.235 26.73 7,596 2002 8.484 6.498 -23.41 6,302 2001 9.774 8.484 -13.20 5,484 LargeCap Value 2010 21.317 24.017 12.67 2,641 2009 18.560 21.317 14.85 2,964 2008 28.988 18.560 -35.97 3,358 2007 29.384 28.988 -1.35 4,376 2006 24.803 29.384 18.47 5,087 2005 23.514 24.803 5.48 5,949 2004 21.190 23.514 10.97 6,767 2003 17.098 21.190 23.93 7,376 2002 20.053 17.098 -14.74 7,883 2001 22.084 20.053 -9.20 8,725 MidCap Blend 2010 35.797 43.875 22.57 4,652 2009 27.098 35.797 32.10 4,035 2008 41.530 27.098 -34.75 4,614 2007 38.425 41.530 8.08 5,827 2006 34.060 38.425 12.82 6,621 2005 31.580 34.060 7.85 7,544 2004 27.156 31.580 16.29 8,092 2003 20.704 27.156 31.16 8,364 2002 22.975 20.704 -9.88 8,520 2001 24.162 22.975 -4.91 8,963 Money Market 2010 14.318 14.140 -1.24 3,899 2009 14.466 14.318 -1.02 5,866 2008 14.280 14.466 1.30 8,822 2007 13.786 14.280 3.58 5,015 2006 13.342 13.786 3.33 4,090 2005 13.158 13.342 1.40 3,595 2004 13.203 13.158 -0.34 4,161 2003 13.272 13.203 -0.52 5,147 2002 13.252 13.272 0.15 7,629 2001 12.912 13.252 2.63 7,538 For Contracts Without the Premium Payment Credit Rider Accumulation Unit Value Number of Accumulation Units Percentage Outstanding Beginning End of Change End of Period Division of Period Period from Prior Period (in thousands) Principal LifeTime 2010 2010 $10.881 $12.243 12.52% 118 2009 8.809 10.881 23.52 113 2008 12.910 8.809 -31.77 113 2007 12.950 12.910 -0.31 23 Principal LifeTime 2020 2010 11.200 12.726 13.63 269 2009 8.896 11.200 25.90 181 2008 13.682 8.896 -34.98 70 2007 13.683 13.682 -0.01 14 Principal LifeTime 2030 2010 10.955 12.485 13.97 94 2009 8.652 10.955 26.62 81 2008 13.780 8.652 -37.21 50 2007 13.762 13.780 0.13 7 Principal LifeTime 2040 2010 11.022 12.606 14.37 7 2009 8.615 11.022 27.94 2 2008 14.107 8.615 -38.93 6 2007 14.079 14.107 0.20 2 Principal LifeTime 2050 2010 10.973 12.593 14.76 19 2009 8.544 10.973 28.43 9 2008 14.195 8.544 -39.81 11 2007 14.158 14.195 0.26 2 Principal LifeTime Strategic Income 2010 10.775 11.837 9.86 189 2009 9.173 10.775 17.46 98 2008 12.204 9.173 -24.84 123 2007 12.263 12.204 -0.48 63 Real Estate Securities 2010 24.962 30.990 24.15 1,406 2009 19.606 24.962 27.32 1,560 2008 29.571 19.606 -33.70 1,776 2007 36.380 29.571 -18.72 2,254 2006 26.965 36.380 34.92 3,138 2005 23.567 26.965 14.42 3,360 2004 17.740 23.567 32.85 3,527 2003 12.931 17.740 37.19 3,015 2002 12.155 12.931 6.38 2,087 2001 11.318 12.155 7.40 893 Short-Term Income 2010 10.843 11.158 2.90 2,543 2009 9.986 10.843 8.58 509 2008 10.000 9.986 -0.14 6 For Contracts Without the Premium Payment Credit Rider Accumulation Unit Value Number of Accumulation Units Percentage Outstanding Beginning End of Change End of Period Division of Period Period from Prior Period (in thousands) SmallCap Blend 2010 $10.142 $12.445 22.71% 2,114 2009 8.405 10.142 20.67 2,359 2008 13.453 8.405 -37.52 2,587 2007 13.402 13.453 0.38 3,269 2006 12.041 13.402 11.30 3,601 2005 11.390 12.041 5.72 4,015 2004 9.625 11.390 18.34 4,216 2003 7.123 9.625 35.13 4,065 2002 9.926 7.123 -28.24 2,980 2001 9.801 9.926 1.28 2,697 SmallCap Growth II 2010 8.434 10.572 25.35 1,854 2009 6.483 8.434 30.09 2,072 2008 11.154 6.483 -41.88 2,271 2007 10.758 11.154 3.68 2,821 2006 9.996 10.758 7.62 3,241 2005 9.488 9.996 5.35 3,595 2004 8.637 9.488 9.85 3,914 2003 6.005 8.637 43.83 3,973 2002 11.229 6.005 -46.52 3,622 2001 16.724 11.229 -32.86 3,766 SmallCap Value I 2010 17.942 22.337 24.50 1,394 2009 15.635 17.942 14.76 1,535 2008 23.221 15.635 -32.67 1,713 2007 25.988 23.221 -10.65 2,213 2006 22.179 25.988 17.17 2,530 2005 21.143 22.179 4.90 2,718 2004 17.394 21.143 21.55 2,704 2003 11.694 17.394 48.74 2,478 2002 12.993 11.694 -10.00 2,064 2001 12.384 12.993 4.92 1,213 SAM Balanced Portfolio 2010 9.195 10.317 12.20 3,002 2009 7.519 9.195 22.29 2,995 2008 10.314 7.519 -27.10 1,672 2007 10.222 10.314 0.90 101 SAM Conservative Balanced Portfolio 2010 9.818 10.844 10.45 1,759 2009 8.206 9.818 19.64 1,567 2008 10.286 8.206 -20.22 789 2007 10.207 10.286 0.77 26 For Contracts Without the Premium Payment Credit Rider Accumulation Unit Value Number of Accumulation Units Percentage Outstanding Beginning End of Change End of Period Division of Period Period from Prior Period (in thousands) SAM Conservative Growth Portfolio 2010 $8.457 $9.623 13.79% 1,163 2009 6.813 8.457 24.13 1,096 2008 10.314 6.813 -33.94 616 2007 10.218 10.314 0.94 55 SAM Flexible Income Portfolio 2010 10.313 11.256 9.14 2,260 2009 8.706 10.313 18.46 1,844 2008 10.222 8.706 -14.83 1,619 2007 10.145 10.222 0.76 5 SAM Strategic Growth Portfolio 2010 8.018 9.217 14.96 973 2009 6.370 8.018 25.87 840 2008 10.308 6.370 -38.20 571 2007 10.212 10.308 0.94 45 (1) Commenced operations on May 19, 2001. (2) Commenced operations on May 22, 2010. (3) Commenced operations on May 18, 2002. (4) Commenced operations on April 28, 2006. (5) Commenced operations on May 1, 2007. (6) Commenced operations on January 5, 2007. (7) Commenced operations on November 24, 2008 (8) Commenced operations on November 19, 2007. (9) Commenced operations on May 17, 2003. For Contracts With the Premium Payment Credit Rider Accumulation Unit Value Number of Accumulation Units Percentage Outstanding Beginning End of Change End of Period Division of Period Period from Prior Period (in thousands) American Century VP Income & Growth 2010 $8.584 $9.619 12.06% 345 2009 7.404 8.584 15.94 552 2008 11.532 7.404 -35.80 758 2007 11.756 11.532 -1.91 873 2006 10.227 11.756 14.95 908 2005 9.957 10.227 2.71 986 2004 8.977 9.957 10.92 940 2003 7.069 8.977 26.99 801 2002 8.931 7.069 -20.85 531 2001 10.000 8.931 -10.69 181 American Century VP Mid Cap Value 2001 10.000 11.536 15.36 4 American Century VP Ultra 2010 7.877 8.976 13.95 130 2009 5.967 7.877 32.01 222 2008 10.387 5.967 -42.55 266 2007 8.745 10.387 18.78 345 2006 9.209 8.745 -5.04 385 2005 9.182 9.209 0.29 397 2004 8.451 9.182 8.65 399 2003 6.893 8.451 22.60 315 2002 9.085 6.893 -24.13 262 2001 10.000 9.085 -9.15 107 American Century VP Value 2010 11.155 12.378 10.96 588 2009 9.491 11.155 17.53 732 2008 13.210 9.491 -28.15 927 2007 14.212 13.210 -7.05 1,129 2006 12.221 14.212 16.29 1,228 2005 11.872 12.221 2.94 1,157 2004 10.593 11.872 12.07 859 2003 8.377 10.593 26.45 349 2002 10.000 8.377 -16.23 90 Fidelity VIP Contrafund ® 2010 12.339 14.185 14.96 576 2009 9.265 12.339 33.18 1,023 2008 16.447 9.265 -43.67 1,453 2007 14.260 16.447 15.34 1,782 2006 13.017 14.260 9.55 1,847 2005 11.347 13.017 14.72 1,684 2004 10.022 11.347 13.22 1,488 2003 7.954 10.022 26.00 1,109 2002 8.946 7.954 -11.09 823 2001 10.399 8.946 -13.97 418 For Contracts With the Premium Payment Credit Rider Accumulation Unit Value Number of Accumulation Units Percentage Outstanding Beginning End of Change End of Period Division of Period Period from Prior Period (in thousands) Fidelity VIP Equity-Income 2010 $9.655 $10.892 12.81% 1,006 2009 7.572 9.655 27.51 1,278 2008 13.489 7.572 -43.87 1,482 2007 13.570 13.489 -0.60 1,734 2006 11.526 13.570 17.73 1,794 2005 11.121 11.526 3.64 1,743 2004 10.185 11.121 9.19 1,501 2003 7.979 10.185 27.65 783 2002 10.000 7.979 -20.21 143 Fidelity VIP Growth 2010 6.854 8.347 21.78 307 2009 5.448 6.854 25.81 512 2008 10.519 5.448 -48.21 757 2007 8.447 10.519 24.53 844 2006 8.062 8.447 4.78 908 2005 7.771 8.062 3.74 997 2004 7.666 7.771 1.37 994 2003 5.881 7.666 30.35 846 2002 8.583 5.881 -31.48 651 2001 10.629 8.583 -19.25 454 Invesco V.I. Capital Appreciation 2010 7.256 8.227 13.38 46 2009 6.105 7.256 18.85 73 2008 10.815 6.105 -43.55 156 2007 9.837 10.815 9.94 198 2006 10.000 9.837 -1.63 240 Invesco V.I. Core Equity 2010 9.085 9.771 7.55 278 2009 7.214 9.085 25.94 595 2008 10.520 7.214 -31.43 954 2007 9.913 10.520 6.12 1,294 2006 8.652 9.913 14.57 1,415 2005 8.369 8.652 3.38 795 2004 7.824 8.369 6.97 825 2003 6.405 7.824 22.15 818 2002 7.730 6.405 -17.14 722 2001 10.205 7.730 -24.25 577 For Contracts With the Premium Payment Credit Rider Accumulation Unit Value Number of Accumulation Units Percentage Outstanding Beginning End of Change End of Period Division of Period Period from Prior Period (in thousands) Invesco V.I. Dynamics 2010 $7.785 $9.463 21.55% 114 2009 5.568 7.785 39.82 155 2008 10.924 5.568 -49.03 160 2007 9.920 10.924 10.12 172 2006 8.703 9.920 13.98 133 2005 8.006 8.703 8.71 126 2004 7.196 8.006 11.26 124 2003 5.319 7.196 35.29 120 2002 7.956 5.319 -33.14 22 2001 10.000 7.956 -20.44 5 Invesco V.I. Global Health Care 2010 10.231 10.575 3.36 177 2009 8.163 10.231 25.33 287 2008 11.651 8.163 -29.94 407 2007 10.611 11.651 9.80 484 2006 10.271 10.611 3.31 510 2005 9.674 10.271 6.17 529 2004 9.162 9.674 5.59 546 2003 7.304 9.162 25.44 493 2002 9.815 7.304 -25.58 299 2001 10.000 9.815 -1.85 121 Invesco V.I. Small Cap Equity 2010 11.614 14.655 26.18 62 2009 9.755 11.614 19.06 73 2008 14.467 9.755 -32.57 97 2007 14.732 14.467 -1.80 110 Invesco V.I. Technology 2010 5.212 6.207 19.09 257 2009 3.373 5.212 54.52 372 2008 6.192 3.373 -45.53 327 2007 5.858 6.192 5.70 410 2006 5.401 5.858 8.46 403 2005 5.384 5.401 0.32 433 2004 5.242 5.384 2.71 407 2003 3.675 5.242 42.64 336 2002 7.044 3.675 -47.83 138 2001 10.000 7.044 -29.56 45 For Contracts With the Premium Payment Credit Rider Accumulation Unit Value Number of Accumulation Units Percentage Outstanding Beginning End of Change End of Period Division of Period Period from Prior Period (in thousands) Janus Aspen Enterprise 2010 $6.972 $8.591 23.22% 179 2009 4.917 6.972 41.79 391 2008 8.922 4.917 -44.89 696 2007 7.466 8.922 19.50 846 2006 6.712 7.466 11.23 971 2005 6.103 6.712 9.98 990 2004 5.161 6.103 18.25 1,048 2003 3.901 5.161 32.30 1,036 2002 5.528 3.901 -29.43 913 2001 9.324 5.528 -40.71 607 Van Eck Global Hard Assets 2010 12.035 16.579 37.76 6 Asset Allocation 2010 21.972 23.532 7.10 135 2009 18.839 21.972 16.63 206 2008 25.535 18.839 -26.22 345 2007 23.273 25.535 9.72 490 2006 21.021 23.273 10.71 536 2005 20.241 21.021 3.85 608 2004 19.006 20.241 6.50 562 2003 15.921 19.006 19.38 466 2002 18.630 15.921 -14.54 384 2001 19.754 18.630 -5.69 278 Balanced 2010 16.549 18.459 11.54 272 2009 13.914 16.549 18.94 422 2008 20.520 13.914 -32.19 584 2007 19.839 20.520 3.43 711 2006 18.133 19.839 9.41 757 2005 17.297 18.133 4.83 795 2004 16.012 17.297 8.03 727 2003 13.727 16.012 16.65 582 2002 16.107 13.727 -14.78 358 2001 17.637 16.107 -8.67 150 For Contracts With the Premium Payment Credit Rider Accumulation Unit Value Number of Accumulation Units Percentage Outstanding Beginning End of Change End of Period Division of Period Period from Prior Period (in thousands) Bond & Mortgage Securities 2010 $17.888 $19.606 9.60% 1,286 2009 15.070 17.888 18.70 1,892 2008 18.511 15.070 -18.59 2,506 2007 18.237 18.511 1.50 3,297 2006 17.751 18.237 2.74 3,432 2005 17.641 17.751 0.62 3,442 2004 17.119 17.641 3.05 3,129 2003 16.674 17.119 2.67 2,590 2002 15.545 16.674 7.26 1,758 2001 14.647 15.545 6.13 805 Diversified International 2010 19.858 22.166 11.62 1,278 2009 15.697 19.858 26.51 1,319 2008 29.734 15.697 -47.21 1,743 2007 26.094 29.734 13.95 1,979 2006 20.771 26.094 25.63 2,114 2005 17.091 20.771 21.53 2,114 2004 14.385 17.091 18.81 1,902 2003 11.074 14.385 29.90 1,244 2002 13.440 11.074 -17.60 769 2001 18.082 13.440 -25.67 412 Equity Income 2010 7.881 8.988 14.05 491 2009 6.690 7.881 17.81 697 2008 10.317 6.690 -35.16 1,064 2007 10.000 10.317 3.17 1,401 Government & High Quality Bond 2010 10.544 10.956 3.91 1,991 2009 10.088 10.544 4.52 86 2008 10.000 10.088 0.88 International Emerging Markets 2010 29.424 34.450 17.08 391 2009 17.672 29.424 66.50 606 2008 39.883 17.672 -55.69 759 2007 28.591 39.883 39.49 937 2006 21.055 28.591 35.79 955 2005 15.970 21.055 31.84 896 2004 13.027 15.970 22.59 704 2003 8.441 13.027 54.33 436 2002 9.309 8.441 -9.32 261 2001 9.904 9.309 -6.01 112 For Contracts With the Premium Payment Credit Rider Accumulation Unit Value Number of Accumulation Units Percentage Outstanding Beginning End of Change End of Period Division of Period Period from Prior Period (in thousands) LargeCap Blend II 2010 $10.376 $11.535 11.17% 1,511 2009 8.151 10.376 27.30 1,970 2008 13.057 8.151 -37.57 2,403 2007 12.654 13.057 3.18 2,937 2006 11.129 12.654 13.70 3,141 2005 10.824 11.129 2.82 3,022 2004 9.991 10.824 8.34 2,557 2003 8.224 9.991 21.49 1,544 2002 10.000 8.224 -17.76 366 LargeCap Growth 2010 14.972 17.400 16.22 114 2009 12.008 14.972 24.68 213 2008 21.523 12.008 -44.21 336 2007 17.798 21.523 20.93 410 2006 16.493 17.798 7.91 452 2005 14.988 16.494 10.05 437 2004 13.959 14.988 7.37 436 2003 11.244 13.959 24.15 410 2002 16.149 11.244 -30.37 358 2001 22.086 16.149 -26.88 271 LargeCap Growth I 2010 26.962 31.658 17.42 317 2009 17.986 26.962 49.91 539 2008 30.849 17.986 -41.70 760 2007 28.962 30.849 6.52 909 2006 27.776 28.962 4.27 791 2005 26.306 27.776 5.59 801 2004 24.511 26.306 7.32 757 2003 19.824 24.511 23.64 611 2002 27.939 19.824 -29.05 463 2001 33.431 27.939 -16.43 284 For Contracts With the Premium Payment Credit Rider Accumulation Unit Value Number of Accumulation Units Percentage Outstanding Beginning End of Change End of Period Division of Period Period from Prior Period (in thousands) LargeCap S&P 500 Index 2010 $8.055 $9.067 12.56% 1,212 2009 6.496 8.055 24.00 1,878 2008 10.520 6.496 -38.25 2,462 2007 10.193 10.520 3.21 3,092 2006 8.984 10.193 13.46 3,200 2005 8.760 8.984 2.56 3,511 2004 8.084 8.760 8.36 3,469 2003 6.417 8.084 25.98 2,745 2002 8.428 6.417 -23.86 1,531 2001 9.769 8.428 -13.73 710 LargeCap Value 2010 20.183 22.604 12.00 268 2009 17.679 20.183 14.16 466 2008 27.779 17.679 -36.36 636 2007 28.328 27.779 -1.94 822 2006 24.056 28.328 17.76 884 2005 22.942 24.056 4.86 906 2004 20.800 22.942 10.30 893 2003 16.883 20.800 23.20 752 2002 19.921 16.883 -15.25 547 2001 22.072 19.921 -9.75 259 MidCap Blend 2010 33.894 41.293 21.83 813 2009 25.811 33.894 31.32 749 2008 39.797 25.811 -35.14 1,063 2007 37.044 39.797 7.43 1,322 2006 33.034 37.044 12.14 1,414 2005 30.812 33.034 7.21 1,477 2004 26.655 30.812 15.60 1,377 2003 20.445 26.655 30.37 1,064 2002 22.824 20.445 -10.42 697 2001 24.148 22.824 -5.48 335 For Contracts With the Premium Payment Credit Rider Accumulation Unit Value Number of Accumulation Units Percentage Outstanding Beginning End of Change End of Period Division of Period Period from Prior Period (in thousands) Money Market 2010 $13.557 $13.308 -1.84% 938 2009 13.779 13.557 -1.61 1,555 2008 13.684 13.779 0.69 3,120 2007 13.291 13.684 2.96 1,955 2006 12.940 13.291 2.71 1,261 2005 12.838 12.940 0.79 1,358 2004 12.960 12.838 -0.94 1,531 2003 13.106 12.960 -1.11 1,683 2002 13.164 13.106 -0.44 2,833 2001 12.905 13.164 2.01 2,457 Principal LifeTime 2010 2010 10.538 11.786 11.84 15 2009 8.582 10.538 22.79 18 2008 12.664 8.582 -32.23 27 2007 12.703 2.664 -0.31 6 Principal LifeTime 2020 2010 10.847 12.251 12.94 60 2009 8.667 10.847 25.15 69 2008 13.421 8.667 -35.42 34 2007 13.422 13.421 -0.01 8 Principal LifeTime 2030 2010 10.610 12.019 13.28 4 2009 8.429 10.610 25.87 8 2008 13.517 8.429 -37.64 5 2007 13.500 13.517 0.13 1 Principal LifeTime 2040 2010 10.674 12.135 13.69 5 2009 8.393 10.674 27.18 2 2008 13.838 8.393 -39.35 3 2007 13.811 13.838 0.20 0 Principal LifeTime 2050 2010 10.627 12.123 14.08 4 2009 8.324 10.627 27.67 9 2008 13.924 8.324 -40.22 0 2007 13.888 13.924 0.26 0 Principal Strategic Income 2010 10.436 11.396 9.20 44 2009 8.937 10.436 16.77 42 2008 11.971 8.937 -25.34 9 2007 12.029 11.971 -0.48 0 For Contracts With the Premium Payment Credit Rider Accumulation Unit Value Number of Accumulation Units Percentage Outstanding Beginning End of Change End of Period Division of Period Period from Prior Period (in thousands) Real Estate Securities 2010 $23.634 $29.166 23.41% 481 2009 18.675 23.634 26.55 752 2008 28.337 18.675 -34.10 940 2007 35.074 28.337 -19.21 1,162 2006 26.153 35.074 34.11 1,474 2005 22.994 26.153 13.74 1,489 2004 17.413 22.994 32.05 1,395 2003 12.769 17.413 36.37 1,001 2002 12.075 12.769 5.75 612 2001 11.312 12.075 6.75 158 Short-Term Income 2010 10.771 11.017 2.28 788 2009 9.980 10.771 7.93 165 2008 10.000 9.980 -0.20 SmallCap Blend 2010 9.602 11.713 21.99 488 2009 8.006 9.602 19.94 701 2008 12.891 8.006 -37.89 980 2007 12.920 12.891 -0.22 1,181 2006 11.677 12.920 10.64 1,288 2005 11.113 11.677 5.08 1,361 2004 9.448 11.113 17.62 1,249 2003 7.034 9.448 34.32 947 2002 9.860 7.034 -28.66 505 2001 9.795 9.860 0.66 218 SmallCap Growth II 2010 7.985 9.950 24.61 319 2009 6.174 7.985 29.33 511 2008 10.688 6.174 -42.23 689 2007 10.371 10.688 3.06 787 2006 9.694 10.371 6.98 825 2005 9.257 9.694 4.72 851 2004 8.477 9.257 9.20 849 2003 5.929 8.477 42.98 741 2002 11.154 5.929 -46.84 517 2001 16.715 11.154 -33.27 291 For Contracts With the Premium Payment Credit Rider Accumulation Unit Value Number of Accumulation Units Percentage Outstanding Beginning End of Change End of Period Division of Period Period from Prior Period (in thousands) SmallCap Value I 2010 $16.988 $21.023 23.75% 368 2009 14.892 16.988 14.07 595 2008 22.252 14.892 -33.08 771 2007 25.054 22.252 -11.18 950 2006 21.511 25.054 16.47 1,040 2005 20.629 21.511 4.28 1,086 2004 17.073 20.629 20.83 1,004 2003 11.548 17.073 47.84 776 2002 12.908 11.548 -10.54 571 2001 12.377 12.908 4.29 229 SAM Balanced Portfolio 2010 9.049 10.092 11.53 840 2009 7.443 9.049 21.58 1,067 2008 10.280 7.443 -27.60 927 2007 10.189 10.280 0.89 26 SAM Conservative Balanced Portfolio 2010 9.662 10.608 9.79 274 2009 8.124 9.662 18.93 351 2008 10.252 8.124 -20.76 370 2007 10.174 10.252 0.77 33 SAM Conservative Growth Portfolio 2010 8.323 9.413 13.10 397 2009 6.745 8.323 31.96 451 2008 10.281 6.745 -34.39 390 2007 10.185 10.281 0.94 24 SAM Flexible Income Portfolio 2010 10.149 11.011 8.49 578 2009 8.619 10.149 17.75 738 2008 10.189 8.619 -15.41 764 2007 10.112 10.189 0.76 20 SAM Strategic Growth Portfolio 2010 7.891 9.016 14.26 121 2009 6.307 7.891 25.11 242 2008 10.275 6.307 -38.62 129 2007 10.179 10.275 0.94 6 (1) Commenced operations on May 19, 2001. (2) Commenced operations on May 22, 2010. (3) Commenced operations on May 18, 2002. (4) Commenced operations on April 28, 2006. (5) Commenced operations on May 1, 2007. (6) Commenced operations on January 5, 2007. (7) Commenced operations on November 24, 2008 (8) Commenced operations on November 19, 2007. (9) Commenced operations on May 17, 2003.
